         Case
          Case20-32437
               20-32437 Document
                         Document178-1 FiledinonTXSB
                                  180 Filed      01/19/21 in TXSB Page
                                                      on 01/19/21 Page11of
                                                                         of70
                                                                            70




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION                                                                ENTERED
                                                                                                                      01/19/2021
    In re:                                                 §    Chapter 11
                                                           §
    PERMICO MIDSTREAM PARTNERS                             §    Case No. 20-32437 (MI)
    HOLDINGS, LLC, et al.,                                 §
                                                           §    (Jointly Administered)
              Debtors. 1                                   §

                 FINAL ORDER AUTHORIZING THE TRUSTEE TO OBTAIN
               POST-PETITION FINANCING AND GRANTING RELATED RELIEF
                                [RELATES TO DKT. NO . 152]

             Having considered the Emergency Motion of William R. Greendyke, Chapter 11 Trustee,

for Entry of Interim and Final Orders Authorizing Trustee to Obtaining Post-Petition Financing

and Granting Related Relief (the “Motion”),2 and having considered the evidence presented; and

all objections, if any, to the entry of this Order having been resolved or overruled on the merits;

and after due deliberation and consideration and sufficient cause appearing therefor; the Court

having found that (a) jurisdiction over the matters in the Motion is proper pursuant to 28 U.S.C.

§ 1334; (b) this is a core matter under 28 U.S.C. § 157 and this Court has constitutional authority

to enter a final order on the Motion; (c) venue is proper in this Court pursuant to 28 U.S.C. § 1408

and 1409; (d) proper and adequate notice of the Motion has been provided and no further notice is

needed; (e) the relief sought in the Motion is in the best interest of the Debtors, their creditors, and

all parties-in-interest; and (e) good and sufficient cause exists for granting relief requested in the

Motion;




1The Debtors in these chapter 11 cases and the last four digits of their federal tax identification numbers are as follows:
Permico Midstream Partners Holdings, LLC (6374) and Permico Midstream Partners LLC (7902). The location of the
Debtors’ corporate headquarters and service address is 9301 Southwest Freeway, Suite 308, Houston, TX 77074.
2
    Capitalized terms not defined herein shall have the meaning set forth in the Motion.
      Case
       Case20-32437
            20-32437 Document
                      Document178-1 FiledinonTXSB
                               180 Filed      01/19/21 in TXSB Page
                                                   on 01/19/21 Page22of
                                                                      of70
                                                                         70




THE COURT HEREBY MAKES THE FOLLOWING FINDINGS OF FACT AND

CONCLUSIONS OF LAW:

       1.      On May 4, 2020, the Debtors filed voluntary petitions for relief under chapter 11

of the Bankruptcy Code in the United States Bankruptcy Court for the Southern District of Texas.

       2.      On May 18, 2020, the Office of the United States Trustee filed a Notice of

Appointment of Chapter 11 Trustee, at Dkt. No. 36, and Application for Order Approving

Appointment of Chapter 11 Trustee, at Dkt. No. 37, seeking approval of William R. Greendyke

(the “Trustee”) to serve as the Court-appointed chapter 11 trustee in these cases.

       3.      On May 22, 2020, the Court entered its Order Approving Appointment of Chapter

11 Trustee in the Jointly Administered Permico Midstream Partners Holdings, LLC Cases, at Dkt.

No. 44, approving the appointment of the Trustee.

       4.      On December 18, the Trustee filed the Motion.

       5.      Good and sufficient cause has been shown for approval of the Motion, entry of this

Order, and authorization for the Debtors to obtain financing pursuant to the Credit Documents.

       6.      The Debtors need the Loan to retain necessary employees, satisfy necessary

business expenses, pay employees, preserve value, and successfully reorganize.

       7.      The Debtors are unable to obtain financing on terms more favorable than the terms

provided under the Credit Documents. The Debtors are also unable to obtain unsecured credit

allowable under section 503(b)(1) of the Bankruptcy Code as an administrative expense and there

is no source of credit other than the Loan.

       8.      The Credit Documents are fair, reasonable, and consistent with the Trustee’s

reasonable business judgment and fiduciary duties to the estates.




                                                 2
      Case
       Case20-32437
            20-32437 Document
                      Document178-1 FiledinonTXSB
                               180 Filed      01/19/21 in TXSB Page
                                                   on 01/19/21 Page33of
                                                                      of70
                                                                         70




       9.      The relief requested in the Motion is necessary, appropriate, and in the best interest

of the Debtors’ estates as its implementation will, among other things, provide the Debtors with

necessary liquidity to (1) minimize disruption to the Debtors’ businesses and ongoing operations,

(2) preserve and maximize the value of the Debtors’ estates for the benefit of all the Debtors’

creditors, and (3) avoid potential immediate and irreparable harm to the Debtors, their creditors,

their employees, and their assets.

       10.     The Credit Documents and loan have been negotiated at arm’s length and in good

faith, as that term is used in section 364(e) of the Bankruptcy Code. The Loan Parties shall be

entitled to the full protections of section 364(e) in the event that this Order is vacated, reversed, or

modified on appeal or otherwise.

       11.     Sufficient cause exists for entry of this Order pursuant to Bankruptcy Rules

4001(b)(2) and (c)(2) and Bankruptcy Local Rule 4001-1(b).

       Therefore, it is hereby ORDERED:

       1.      Authorization of the Credit Documents. The Loan Parties are hereby authorized to

execute, deliver, enter into, and perform all obligations under the Credit Documents, attached

hereto as Exhibit B, and take such further actions as may be necessary in connection therewith.

The Trustee, on behalf of Debtors, is authorized to borrow money pursuant to the Credit

Documents.

       2.      Obligations. Upon execution and delivery of the Credit Documents, the Credit

Documents shall constitute legal, valid, binding and non-avoidable obligations of the Loan Parties,

enforceable against the Debtors and their estates and any successor in accordance with the terms

of the Credit Documents, as modified and approved by this Order.




                                                   3
        Case
         Case20-32437
              20-32437 Document
                        Document178-1 FiledinonTXSB
                                 180 Filed      01/19/21 in TXSB Page
                                                     on 01/19/21 Page44of
                                                                        of70
                                                                           70




         3.    Lien/Security Interest. As security for the Loan, effective and automatically and

properly perfected upon the date of this Order without the necessity of execution, recordation, or

filing by the Loan Parties of mortgages, security agreements, or other similar documents, the

Lender is hereby granted a valid, binding, continuing, enforceable and non-avoidable first priority

lien and security interest on the Property and the Collateral (except as to the Right Of Way, the

lien shall be a second priority lien subordinate to the lien of Corpac Steel Products Corp.) (the

“Lien”). The Property and the Collateral shall not include, and the liens and security interests

granted hereby shall not encumber, the personal property that is the subject of Adversary

Proceeding No. 20-03173, between Edgen Murray Corporation, as Plaintiff, and Permico

Midstream Partners, LLC and HGC Midstream INV LLC., as Defendants. Without limiting the

automatically effective perfection of the Lien, the Loan Parties are hereby authorized, but not

required, to file or record (and to execute in the name of the Loan Parties), deeds of trust,

mortgages, notices of lien, a certified copy of this Order, or similar instruments in any jurisdiction.

The automatic stay is hereby modified to the extent necessary to permit the Loan Parties to take

any actions described in this paragraph.

         4.    The Lender is granted a super priority administrative expense over any and all

administrative expenses of the kind specified in sections 503(b) and 507(b) of the Bankruptcy

Code.

         5.    Protection of Lender’s Rights. The automatic stay is hereby modified to the extent

necessary to permit the Lender to take any of the following actions, at the same or different time,

immediately upon the occurrence of a Default: (i) deliver a notice of a Default to the Trustee (the

“Default Notice”); and (ii) declare all applicable Obligations to be immediately due and payable.

Following delivery of such Default Notice, the Lender may file a motion (the “Stay Motion”)



                                                  4
      Case
       Case20-32437
            20-32437 Document
                      Document178-1 FiledinonTXSB
                               180 Filed      01/19/21 in TXSB Page
                                                   on 01/19/21 Page55of
                                                                      of70
                                                                         70




seeking emergency relief from the automatic stay on at least five (5) business days’ notice to

request a further order of the Court permitting the Lender to proceed to protect, enforce, or exercise

any rights and remedies provided for in the Credit Documents and under applicable law. The

Trustee shall not object to the Stay Motion being heard on shortened notice; however, neither the

Trustee nor any other party in interest is barred from disputing that a Default has occurred or the

appropriateness of any relief sought under the facts and circumstances of the case. Until such time

as the Stay Motion has been adjudicated by the Court, the Trustee may use the Loan proceeds

consistent with this Order. For the avoidance of doubt, any remedy provisions set forth in the

Credit Documents are subject to this paragraph and the terms of this Order.

       6.      Disposition of Collateral. The Loan Parties shall not sell, transfer, lease, encumber

or otherwise dispose of any portion of the Collateral except as permitted by the Credit Documents

and as authorized by this Court.

       7.      Budget. The Trustee has prepared a budget, attached as Exhibit A (the “Budget”),

which has been approved by Lender. The Budget reflects the Trustee’s anticipated disbursements

and is reasonable and consistent with the Trustee’s reasonable business judgment under the facts

and circumstances. The Trustee is authorized, but not required, to disburse Loan proceeds for the

expenditures identified in the Budget, but not for any other expense unless approved in writing by

Lender. With the written approval of Lender, the Trustee may authorize disbursements for

expenditures not identified in the Budget to the extent such expenditures are consistent with the

Trustee’s reasonable business judgment.      All disbursements shall be reflected in timely filed

monthly operating reports.




                                                  5
      Case
       Case20-32437
            20-32437 Document
                      Document178-1 FiledinonTXSB
                               180 Filed      01/19/21 in TXSB Page
                                                   on 01/19/21 Page66of
                                                                      of70
                                                                         70




        8.       Payment of Fees and Expenses. As set forth in the Loan Agreement, the Trustee,

on behalf of the Debtors, is authorized to pay Lender all of the Fees set forth in Section 2 of the

Loan Agreement and the Budget from proceeds of the Loan.

        9.       Taxing Authorities. Notwithstanding any other provisions included in the Credit

Documents, the Interim Order and this Final Order, or any agreements approved hereby, any

statutory ad valorem tax liens of Nueces County shall not be primed by nor made subordinate to

any liens granted to any party hereby to the extent such tax liens are valid senior, perfected, and

unavoidable, and all parties’ rights to object to the priority, validity, amount, and extent of the

claims and liens asserted by Nueces County are fully preserved.

        10.      Final Order Governs. In the event of any inconsistency between the provisions of

this Order and the Credit Documents, the provisions of this Order shall govern.

        11.      Effectiveness. This Order shall constitute findings of fact and conclusions of law

in accordance with Bankruptcy Rule 7052 and shall take effect and be fully enforceable

immediately upon entry hereof. Notwithstanding Bankruptcy Rules 4001(a)(3), 6004(h), 6006(d),

7062, or 9014 or any Local Bankruptcy Rule, or Rule 62(a) of the Federal Rules of Civil Procedure,

this Order shall be immediately effective and enforceable upon its entry and there shall be no stay

of execution or effectiveness of this Order.

        12.      Retention of Jurisdiction. The Court retains jurisdiction to enforce the provisions

of this Order.

        13.      Service. The Trustee shall serve this Order in accordance with all applicable rules

and orders and shall file a certificate of service.


Signed: January
         October19,
                 17,2021
                     2018

                                                        ____________________________________
                                                                      Marvin Isgur
                                                      6     United States Bankruptcy Judge
Case
 Case20-32437
      20-32437 Document
                Document178-1 FiledinonTXSB
                         180 Filed      01/19/21 in TXSB Page
                                             on 01/19/21 Page77of
                                                                of70
                                                                   70




                             EXHIBIT A

                               Budget
         Case
          Case20-32437
               20-32437 Document
                         Document178-1 FiledinonTXSB
                                  180 Filed      01/19/21 in TXSB Page
                                                      on 01/19/21 Page88of
                                                                         of70
                                                                            70




                                                BUDGET
                                 (Principal Amount of Loan: $750,000.00)

                                            Tranche 1          Tranche 2     Total

    Rent                                    20,038.26          17,038.26     $37,076.52
    Electric                                364.24             2,300.00      $2,664.24
    Permico OH Reimbursements               11,773.21          6,218.63      $17,991.84
    Property Taxes                          8,792.36           3,538.91      $12,331.27
    RR Commission                           29,800.00          --            $29,800.00
    U.S. Trustee Fees                       650.00             650.00        $1,300.00
    Appraisal, Survey, and Phase 1          7,600.00           --            $7,600.00
    ESA Invoices
    Wages 1                                 253,481.93         168,338.27    $421,820.20
    Loan Fee                                22,500             --            $22,500.00
    Lender Expense Reimbursement            20,000             --            $20,000.00
    Professionals 2                                            172,500       $172,500.00
    Misc.                                                      4,415.93      $4,415.93
    Total                                   $375,000.00        $375,000.00   $750,000.00




1
    Approximately $600,000.00 is currently outstanding.
2
    Subject to Bankruptcy Court approval pursuant to a fee application.



                                                         -1-
Case
 Case20-32437
      20-32437 Document
                Document178-1 FiledinonTXSB
                         180 Filed      01/19/21 in TXSB Page
                                             on 01/19/21 Page99of
                                                                of70
                                                                   70




                             EXHIBIT B

                           Credit Documents
Case 20-32437 Document 180 Filed in TXSB on 01/19/21 Page 10 of 70



Case 20-32437 Document 178-1 Filed on 01/19/21 in TXSB Page 10 of 70
Case 20-32437 Document 180 Filed in TXSB on 01/19/21 Page 11 of 70



Case 20-32437 Document 178-1 Filed on 01/19/21 in TXSB Page 11 of 70
Case 20-32437 Document 180 Filed in TXSB on 01/19/21 Page 12 of 70



Case 20-32437 Document 178-1 Filed on 01/19/21 in TXSB Page 12 of 70
Case 20-32437 Document 180 Filed in TXSB on 01/19/21 Page 13 of 70



Case 20-32437 Document 178-1 Filed on 01/19/21 in TXSB Page 13 of 70
Case 20-32437 Document 180 Filed in TXSB on 01/19/21 Page 14 of 70



Case 20-32437 Document 178-1 Filed on 01/19/21 in TXSB Page 14 of 70
Case 20-32437 Document 180 Filed in TXSB on 01/19/21 Page 15 of 70



Case 20-32437 Document 178-1 Filed on 01/19/21 in TXSB Page 15 of 70
Case 20-32437 Document 180 Filed in TXSB on 01/19/21 Page 16 of 70



Case 20-32437 Document 178-1 Filed on 01/19/21 in TXSB Page 16 of 70
Case 20-32437 Document 180 Filed in TXSB on 01/19/21 Page 17 of 70



Case 20-32437 Document 178-1 Filed on 01/19/21 in TXSB Page 17 of 70
Case 20-32437 Document 180 Filed in TXSB on 01/19/21 Page 18 of 70



Case 20-32437 Document 178-1 Filed on 01/19/21 in TXSB Page 18 of 70
Case 20-32437 Document 180 Filed in TXSB on 01/19/21 Page 19 of 70



Case 20-32437 Document 178-1 Filed on 01/19/21 in TXSB Page 19 of 70
Case 20-32437 Document 180 Filed in TXSB on 01/19/21 Page 20 of 70



Case 20-32437 Document 178-1 Filed on 01/19/21 in TXSB Page 20 of 70
Case 20-32437 Document 180 Filed in TXSB on 01/19/21 Page 21 of 70



Case 20-32437 Document 178-1 Filed on 01/19/21 in TXSB Page 21 of 70
Case 20-32437 Document 180 Filed in TXSB on 01/19/21 Page 22 of 70



Case 20-32437 Document 178-1 Filed on 01/19/21 in TXSB Page 22 of 70
Case 20-32437 Document 180 Filed in TXSB on 01/19/21 Page 23 of 70



Case 20-32437 Document 178-1 Filed on 01/19/21 in TXSB Page 23 of 70
Case 20-32437 Document 180 Filed in TXSB on 01/19/21 Page 24 of 70



Case 20-32437 Document 178-1 Filed on 01/19/21 in TXSB Page 24 of 70
        Case
         Case20-32437
              20-32437 Document
                        Document178-1 FiledinonTXSB
                                 180 Filed      01/19/21 in TXSB Page
                                                     on 01/19/21 Page25
                                                                      25of
                                                                         of70
                                                                            70


                                           Exhibit A to Loan Agreement
                                                       BUDGET
                                   (Principal Amount of Loan: $750,000.00)
                                            Tranche 1          Tranche 2     Total

    Rent                                    20,038.26          17,038.26     $37,076.52
    Electric                                364.24             2,300.00      $2,664.24
    Permico OH Reimbursements               11,773.21          6,218.63      $17,991.84
    Property Taxes                          8,792.36           3,538.91      $12,331.27
    RR Commission                           29,800.00          --            $29,800.00
    U.S. Trustee Fees                       650.00             650.00        $1,300.00
    Appraisal, Survey, and Phase 1          7,600.00           --            $7,600.00
    ESA Invoices
    Wages 1                                 253,481.93         168,338.27    $421,820.20
    Loan Fee                                22,500             --            $22,500.00
    Lender Expense Reimbursement            20,000             --            $20,000.00
    Professionals 2                                            172,500       $172,500.00
    Misc.                                                      4,415.93      $4,415.93
    Total                                   $375,000.00        $375,000.00   $750,000.00




1
    Approximately $600,000.00 is currently outstanding.
2
    Subject to Bankruptcy Court approval pursuant to a fee application.



                                                         -1-
    Case
     Case20-32437
          20-32437 Document
                    Document178-1 FiledinonTXSB
                             180 Filed      01/19/21 in TXSB Page
                                                 on 01/19/21 Page26
                                                                  26of
                                                                     of70
                                                                        70




                              Exhibit B to Loan Agreement
Tract One:

      THE WEST HALF OF THE SOUTHEAST ONE QUARTER (SE 1/4) OF THE
      SOUTHWEST ONE QUARTER (SW 1/4) OF SECTION TWO (2), GEORGE H. PAUL
      SUBDIVISION OF THE DRISCOLL RANCH, as shown on the map or plat, thereof
      recorded at Volume A, Page 82, Map Records of Nueces County, Texas. Said Southeast
      Quarter of the Southwest Quarter of Section 2 being described in Deed dated October 11,
      2002 from Edith Katherine Balzer Shults, et al, to Keith R. Emshoff and wife, Wilma J.
      Emshoff, and Kenneth Emshoff and wife Regina A. Emshoff, recorded under Doc
      #2002049347, Official Public Records of Nueces County, Texas. Said West Half tract
      being more fully described by metes and bounds to wit:

      BEGINNING at a 5/8" rebar found in the Southwest corner of this tract, the Southwest
      corner of the said Southeast Quarter of the Southwest Quarter of Section 2, and the center
      of Co. Rd. 34, from which a 5/8" rebar found set over a 1" iron pipe in the Southwest corner
      of Section 2 bears S 89° 32' 01" W, 1320.41';

      THENCE N 00° 27' 35" W, with the West line of this tract and the West line of the said
      Southeast Quarter of the Southwest Quarter of Section 2, at 20.00' pass a hex set in the
      North line of Co. Rd. 34 as per Book A, Page 82, Map Records, thence an additional
      1300.39', a total distance of 1320.39', to a hex set in the Northwest corner of this tract and
      the Northwest corner of the said Southeast Quarter of the Southwest Quarter of Section 2;

      THENCE N 89° 32' 05" E, 660.15' with the North line of this tract and the North line of the
      said Southeast Quarter of the Southwest Quarter of Section 2 to a hex set in the Northeast
      corner of this tract and the

      Northwest corner of the East Half of the Southeast Quarter of the Southwest Quarter of
      Section 2;

      THENCE S 00° 27' 43" E, with the East line of this tract and the West line of the said East
      Half, at 1300.38' pass a hex set in the North line of Co. Rd. 34, thence an additional 20.00',
      a total of 1320.38', to a hex set in the Southeast corner of this tract and the Southwest corner
      of the said East Half, from which a 1" iron pipe found in the Southeast corner of Section 2
      bears N 89° 32' 01" E, 3309.02';

      THENCE S 89° 32’ 01" W, 660.20' with the South line of this tract, the South line of Section
      2, and the center of Co. Rd. 34, to the PLACE OF BEGINNING, and containing 20.011 acres
      of land, more or less.

Tract Two:

      THE EAST HALF OF THE SOUTHEAST ONE QUARTER (SE 1/4) OF THE
      SOUTHWEST ONE QUARTER (SW 1/4) OF SECTION TWO (2), GEORGE H. PAUL
      SUBDIVISION OF THE DRISCOLL RANCH, as shown on the map or plat, thereof
      recorded at Volume A, Page 82, Map Records of Nueces County, Texas. Said Southeast
                                           Page 1 of 4
    Case
     Case20-32437
          20-32437 Document
                    Document178-1 FiledinonTXSB
                             180 Filed      01/19/21 in TXSB Page
                                                 on 01/19/21 Page27
                                                                  27of
                                                                     of70
                                                                        70




      Quarter of the Southwest Quarter of Section 2 being described in Deed dated October 11,
      2002 from Edith Katherine Balzer Shults, et al, to Keith R. Emshoff and wife, Wilma J.
      Emshoff, and Kenneth Emshoff and wife Regina A. Emshoff, recorded under Doc
      #2002049347, Official Public Records of Nueces County, Texas. Said East half tract being
      more fully described by metes and bounds to wit:

      BEGINNING at a 5/8" rebar found in the Southeast corner of this tract, the Southeast
      corner of the said Southeast Quarter of the Southwest Quarter of Section 2, and the
      center of Co. Rd. 34, from which a 1" iron pipe found in the Southeast corner of Section
      2 bears N 89° 32' 01" E, 2648.82';

      THENCE bears S 89° 32' 01" W, 660.20’ with the South line of this tract, the South line of
      Section 2, and the center of Co. Rd. 34, to a hex set in the Southwest corner of this tract and
      the Southeast corner of the West Half of said Southeast Quarter of the Southwest Quarter of
      Section 2, from which a 5/8" rebar found set over a 1" iron pipe in the Southwest corner of
      Section 2 bears S 89° 32' 01" W, 1980.61';

      THENCE N 00° 27' 43" W, with the West line of this tract and the East line of the said
      West Half, at 20.00' pass a hex set in the North line of Co. Rd. 34 as per Book A, Page 82,
      Map Records, THENCE an additional 1300.38', a total distance of 1320.38', to a hex set
      in the Northwest corner of this tract and the Northeast corner of the said West Half;

      THENCE N 89° 32’ 05" E, 660.16' with the North line of this tract and the North line of
      the said Southeast Quarter of the Southwest Quarter of Section 2 to a hex set in the
      Northeast corner of this tract and the Northeast corner of the said Southeast Quarter of the
      Southwest Quarter of Section 2;

      THENCE S 00° 27' 49" E, with the East line of this tract and the East line of the said
      Southeast Quarter of the Southwest Quarter of Section 2, at 1300.37' pass a hex set in the
      North line of Co. Rd. 34, THENCE an additional 20.00', a total of 1320.37’, to the PLACE
      OF BEGINNING, and containing 20.011 acres of land, more or less.

Tract Three:

      Being a tract of land situated in Nueces County, Texas, located on FM Road No. 1694 at
      County Road No. 34, containing 119.75 acres, more or less, being described as the West
      one-half (W-1/2) of the Southeast one-quarter of the Southeast one-quarter (SE-1/4 of the
      SE-1/4) of Section Two (2), GEORGE H. PAUL SUBDIVISION OF THE DRISCOLL
      RANCH, as shown on the map or plat, thereof recorded at Volume A, Page 82, Map
      Records of Nueces County, Texas.

      Field notes of a 119.75 acre tract out of a called 120.00 acre tract described in a deed
      recorded in Document No. 2001002952, Deed Records of Nueces County, Texas. Said
      119.75 acre tract also being out of Section 2 of the George H. Paul Subdivision of the
      Driscoll Ranch, as shown on a map recorded in Volume A, Page 82, Map Records of
      Nueces County, Texas. Said 119.75 acres being more particularly described as follows:



                                           Page 2 of 4
    Case
     Case20-32437
          20-32437 Document
                    Document178-1 FiledinonTXSB
                             180 Filed      01/19/21 in TXSB Page
                                                 on 01/19/21 Page28
                                                                  28of
                                                                     of70
                                                                        70




      COMMENCING at a 1" iron pipe found in the intersection of County Road 34 and
      County Road 67 for the Southwest corner of said Section 2, THENCE with the centerline
      of County Road 34, the South line of Section 2, North 89° 32' 01" East, a distance of
      2640.53 feet to a 5/8" iron rod found in the center of County Road 34 for the Southwest
      comer of this survey and the POINT OF BEGINNING;

      THENCE with the centerline of County Road 34, the South line of Section 2, North 89°
      32' 01" East, a distance of 2649.00 feet to a 1" iron pipe found for the Southeast corner
      of Section 2 and the Southeast corner of this survey;

      THENCE with the East line of Section 2, North 00° 37' 36" West, a distance of 1320.20
      feet to a Cotton Spindle set for an outside corner of this survey, from WHENCE a 1"
      iron pipe found for the Northeast corner of Section 2 bears North 00° 37' 36" West, a
      distance of 3960.96 feet;

      THENCE South 89° 32' 01" West, a distance of 31.36 feet to a 2" iron pipe found in
      the West right of way of FM Highway 1694 for the Northeast corner of a 0.50 acre
      tract described in a deed recorded in Document No. 122380, Volume 1682, Page 607,
      Deed Records of Nueces County, Texas, and for an outside corner of this survey;

      THENCE with the West right of way of FM Highway 1694, South 00° 37' 36" East, a
      distance of 120.00 feet to a 5/8" iron rod found for the Southeast corner of said 0.50 acre
      tract and for an inside corner of this survey;

      THENCE South 89° 32' 01" West, a distance of 181.50 feet to a 5/8" iron rod set for the
      Southwest corner of said 0.50 acre tract and for an inside corner of this survey;

      THENCE North 00° 37' 36" West, a distance of 120.00 feet to a 5/8" iron rod set for the
      Northwest comer of said 0.50 acre tract and for an outside corner of this survey;

      THENCE South 89° 32' 01" West, a distance of 1111.83 feet to a 5/8" iron rod set for an
      inside corner of this survey;

      THENCE North 00° 27' 28" West, a distance of 1320.42 feet to a 5/8" iron rod set for the
      Northeast corner of this survey;

      THENCE South 89° 32' 01" West, a distance of 1320.41 feet to a 5/8" iron rod set
      for the Northwest corner of this survey;

      THENCE South 00° 27' 28" East, a distance of 2640.62 feet to the POINT OF
      BEGINNING of this survey, and containing 119.75 acres of land, more or less.

Tract Four:

      A 80.05 ACRES OUT OF THE NORTHWEST QUARTER (NW/4) OF SECTION
      THREE (3), GEO. H. PAUL SUBDIVISION OF THE DRISCOLL RANCH, situated
      in Nueces County, Texas, as shown by the map or plat thereof recorded in Volume "A",


                                          Page 3 of 4
Case
 Case20-32437
      20-32437 Document
                Document178-1 FiledinonTXSB
                         180 Filed      01/19/21 in TXSB Page
                                             on 01/19/21 Page29
                                                              29of
                                                                 of70
                                                                    70




 Page 82, Map Records, Nueces County, Texas, to which reference is here made for all
 pertinent purposes.

 FIELDNOTES FOR A 80.05 ACRE TRACT OUT OF THE NORTHWEST QUARTER
 (NW/4) OF SECTION THREE (3), GEO. H. PAUL SUBDIVISION OF THE
 DRISCOLL RANCH, situated in Nueces County, Texas, as shown by the map or plat
 thereof recorded in Volume "A", Page 82, Map Records, Nueces County, Texas. BEING
 all that certain tract, piece or parcel of land situated in Nueces County, Texas, being 80.05
 acres out of the William C. Schaefer 160 acre tract which constitutes the Northwest One-
 fourth of Section No. Three (3) of the Geo. Paul Subdivision of the Driscoll Ranch, as
 shown by the map or plat thereof recorded in Volume "A", Page 82, Map Records of
 Nueces County, Texas, and being more particularly described by metes and hounds as
 follows:

 BEGINNING at a 5/8 inch rebar set in the Northeast corner of this tract and the Northeast
 corner of the Northwest 1/4 of said Section No. 3, from whence a 1 inch iron pipe found in
 the Northeast corner of said

 Section 3 and the Southeast corner of Section 2 bears North 89 degrees 32' 43" West
 2648.86 feet;

 THENCE South 00 degrees 27' 33" East, with the East line of the Northwest 1/4 of said
 Section 3, at 20.00 feet pass a 5/8 inch rebar set in the South line of County Road 34 (called
 40 feet width), THENCE an additional 2620.30 feet, a total distance of 2640.30 feet to 5/8
 inch rebar set in the Southeast corner of this tract and the Southeast corner of the Northwest
 1/4 of Section 3;

 THENCE South 89 degrees 32' 24" West 1320.86 feet with the South line of this tract,
 and the South line of the Northwest 1/4 of Section 3, to a 5/8 inch rebar set in the
 Southwest corner of this tract:

 THENCE North 00 degrees 26' 59" West with the West line of this tract and the West line
 of East 1/2 of the Northwest 1/4 of said Section 3, at 2620.42 feet pass a 5/8 inch rebar set
 in the South line of said County Road 34, thence an additional 20.00 feet, a total distance
 of 2640.42 feet, to a 5/8 inch rebar set in the Northwest corner of this tract, the common
 line of Sections 2 and 3, and the center of said County Road 34, from WHENCE a 5/8 inch
 rebar found in the common corner of Sections 2, 3, 12 and 13 bears South 89 degrees 32'
 43" West 1320.42 feet;

 THENCE North 89 degrees 32' 43" East 1320.43 feet with the North line of this tract, the
 common line of Sections 2 and 3, and the center of County Road 34 to the PLACE OF
 BEGINNING, and containing 80.05 acre of land, more or less.




                                      Page 4 of 4
    Case
     Case20-32437
          20-32437 Document
                    Document178-1 FiledinonTXSB
                             180 Filed      01/19/21 in TXSB Page
                                                 on 01/19/21 Page30
                                                                  30of
                                                                     of70
                                                                        70




                             Exhibit C to Loan Agreement


Duval County, Texas:

      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in the pipeline facilities and appurtenances identified and described in Exhibits
      “A-1” and “A-2” attached to and made a part of that certain Assignment, Bill of Sale and
      Conveyance from Enerfin Field Services, LLC to Permico Midstream Partners, LLC, a
      Texas limited liability company, filed for record in the Official Public Records of Real
      Property of Duval County, Texas at Volume 684, Page 776, Document No. 2019-22032
      (hereinafter referred to as the “the Duval County Assignment”).

      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in those certain contracts identified and described in Exhibit “B” attached to
      and made a part of the Duval County Assignment.

      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in certain permits, rights-of-way and easements identified and described in
      Exhibit “C-1” attached to and made a part of, to the extent same are assignable, the Duvall
      County Assignment.

      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in concurrent rights in those certain permits, rights of way and easements
      identified in Exhibit "C-2" to the Duvall County Assignment, to the extent that same do
      not constitute part of the Washburn Ranch Excluded Assets defined in the Duvall County
      Assignment.

      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in the operating and regulatory permits and licenses associated with the
      Facilities identified and described in Exhibit "D" attached to and made a part of the Duvall
      County Assignment.

Jim Wells County, Texas:

      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in the pipeline facilities and appurtenances identified and described in Exhibits
      “A-1” and “A-2” attached to and made a part of that certain Assignment, Bill of Sale and
      Conveyance from Enerfin Field Services, LLC to Permico Midstream Partners, LLC, a
      Texas limited liability company, filed for record on August 14, 2019 in the Official Public
      Records of Real Property of Jim Wells County, Texas at Document No. 2019-463206
      (hereinafter referred to as the “the Jim Wells County Assignment”).

      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in those certain contracts identified and described in Exhibit “B” attached to
      and made a part of the Jim Wells County Assignment.

                                           Page 1 of 4
    Case
     Case20-32437
          20-32437 Document
                    Document178-1 FiledinonTXSB
                             180 Filed      01/19/21 in TXSB Page
                                                 on 01/19/21 Page31
                                                                  31of
                                                                     of70
                                                                        70




      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in certain permits, rights-of-way and easements identified and described in
      Exhibit “C-1” attached to and made a part of, to the extent same are assignable, the Jime
      Wells County Assignment.

      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in concurrent rights in those certain permits, rights of way and easements
      identified in Exhibit "C-2" to the Jim Wells County Assignment, to the extent that same do
      not constitute part of the Washburn Ranch Excluded Assets defined in the Jim Wells
      County Assignment.

      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in the operating and regulatory permits and licenses associated with the
      Facilities identified and described in Exhibit "D" attached to and made a part of the Jim
      Wells County Assignment.

La Salle County, Texas:

      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in the pipeline facilities and appurtenances identified and described in Exhibits
      “A-1” and “A-2” attached to and made a part of that certain Assignment, Bill of Sale and
      Conveyance from Enerfin Field Services, LLC to Permico Midstream Partners, LLC, a
      Texas limited liability company, filed for record on August 14, 2019 in the Official Public
      Records of Real Property of La Salle County, Texas at Document No. 2019-0132166
      (hereinafter referred to as the “the La Salle County Assignment”).

      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in those certain contracts identified and described in Exhibit “B” attached to
      and made a part of the La Salle County Assignment.

      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in certain permits, rights-of-way and easements identified and described in
      Exhibit “C-1” attached to and made a part of, to the extent same are assignable, the La
      Salle County Assignment.

      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in concurrent rights in those certain permits, rights of way and easements
      identified in Exhibit "C-2" to the Jim Wells County Assignment, to the extent that same do
      not constitute part of the Washburn Ranch Excluded Assets defined in the La Salle County
      Assignment.

      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in the operating and regulatory permits and licenses associated with the
      Facilities identified and described in Exhibit “D” attached to and made a part of the La
      Salle County Assignment.

                                           Page 2 of 4
    Case
     Case20-32437
          20-32437 Document
                    Document178-1 FiledinonTXSB
                             180 Filed      01/19/21 in TXSB Page
                                                 on 01/19/21 Page32
                                                                  32of
                                                                     of70
                                                                        70




McMullen County, Texas:

      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in the pipeline facilities and appurtenances identified and described in Exhibits
      “A-1” and “A-2” attached to and made a part of that certain Assignment, Bill of Sale and
      Conveyance from Enerfin Field Services, LLC to Permico Midstream Partners, LLC, a
      Texas limited liability company, filed for record on August 14, 2019 in the Official Public
      Records of Real Property of McMullen County, Texas at Volume 156, Page 615
      (hereinafter referred to as the “the McMullen County Assignment”).

      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in those certain contracts identified and described in Exhibit “B” attached to
      and made a part of the McMullen County Assignment.

      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in certain permits, rights-of-way and easements identified and described in
      Exhibit “C-1” attached to and made a part of, to the extent same are assignable, the
      McMullen County Assignment.

      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in concurrent rights in those certain permits, rights of way and easements
      identified in Exhibit "C-2" to the Jim Wells County Assignment, to the extent that same do
      not constitute part of the Washburn Ranch Excluded Assets defined in the McMullen
      County Assignment.

      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in the operating and regulatory permits and licenses associated with the
      Facilities identified and described in Exhibit “D” attached to and made a part of the
      McMullen County Assignment.

Nueces County, Texas:

      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in the pipeline facilities and appurtenances identified and described in Exhibits
      “A-1” and “A-2” attached to and made a part of that certain Assignment, Bill of Sale and
      Conveyance from Enerfin Field Services LLC, a Texas limited liability company to
      Permico Midstream Partners, LLC, filed for record on August 13, 2019, in the Official
      Public Records of Real Property of Nueces County, Texas at Document No. 2019032974
      (hereinafter referred to as the “the Nueces County Assignment”).

      All of Permico Midstream Partners, LLC’s, at Texas limited liability company, right, title,
      and interest in (b) those certain contracts identified and described in Exhibit "B" attached
      to and made a part of the Nueces County Assignment.




                                           Page 3 of 4
    Case
     Case20-32437
          20-32437 Document
                    Document178-1 FiledinonTXSB
                             180 Filed      01/19/21 in TXSB Page
                                                 on 01/19/21 Page33
                                                                  33of
                                                                     of70
                                                                        70




      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in those certain permits, rights of way and easements identified in Exhibit "C-
      1" attached to and made a apart of the Nueces County Assignment to the extent the same
      are assignable.

      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in concurrent rights in those certain permits, rights of way and easements
      identified in Exhibit “C-2” to the Nueces County Assignment to the extent that the same
      do not constitute part of the Washburn Ranch Excluded Assets defined in the defined in
      the Nueces County Assignment.

      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in the operating and regulatory permits and licenses associated with the
      Facilities identified and described in Exhibit "D" attached to and made a part of the Nueces
      County Assignment.

Refugio County, Texas:

      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in the easements, rights of way, and pipeline described in that certain
      Assignment and Bill of Sale from OSO Development Partners LLC to Permico Midstream
      Partners, LLC, a Texas limited liability company filed for record on July 25, 2019, in the
      Official Public Records of Real Property of Refugio County, Texas at Document No.
      2019042941.

San Patricio County, Texas:

      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in the easements, rights of way, and pipeline described in that certain
      Assignment and Bill of Sale from OSO Development Partners LLC to Permico Midstream
      Partners, LLC, a Texas limited liability company filed for record on July 23, 2019, in the
      Official Public Records of Real Property of San Patricio County, Texas at Document No.
      690378.




                                          Page 4 of 4
Case
 Case20-32437
      20-32437 Document
                Document178-1 FiledinonTXSB
                         180 Filed      01/19/21 in TXSB Page
                                             on 01/19/21 Page34
                                                              34of
                                                                 of70
                                                                    70




                    Exhibit D to Loan Agreement
     Case
      Case20-32437
           20-32437 Document
                     Document178-1 FiledinonTXSB
                              180 Filed      01/19/21 in TXSB Page
                                                  on 01/19/21 Page35
                                                                   35of
                                                                      of70
                                                                         70




                              Deed of Trust and Security Agreement
State of Texas                          §
                                        §
Counties of Duval,                      §
Jim Wells, LaSalle,                     §
McMullen, Nueces, Refugio,              §
and San Patricio                        §

KNOW ALL PERSONS BY THESE PRESENTS:
       THAT Permico Midstream Partners, LLC, a Texas limited liability company, herein
called “Grantor,” in consideration of the debt hereinafter described, and for the further
consideration, uses, purposes and trusts, hereinafter set forth, has GRANTED, SOLD and
CONVEYED and by these presents does GRANT, SELL and CONVEY unto Trent L. Rosenthal,
Trustee of Harris County, Texas, and his substitutes or successors, all right, title and interest of
Grantor in and to the following described property:
       (a) the real estate situated in Nueces County, Texas, which is more particularly described
       on Exhibit 1 attached hereto, together with all buildings and improvements now or
       hereafter situated thereon (the “Fee Real Property”);
       (b) the pipeline facilities and appurtenances and contract rights located in the Texas
       Counties of Duval, Jim Wells, LaSalle, McMullen, Nueces, Refugio, and San Patricio more
       particularly described in Exhibit 2 attached hereto (all of the foregoing set forth in
       Paragraphs (a) above and this Paragraph (b) being hereinafter sometimes called the
       “Premises”);
       (c) all of the following property, items and interests to the extent same are assignable:
                 (i) any and all present and future fixtures attached to the Premises and all renewals
                 or replacements thereof, or articles in substitution therefor or additions thereto;
                 (ii) any and all proceeds arising from or by virtue of the sale, lease, or other
                 disposition of any of the foregoing property and items set forth in (i) and (a)
                 preceding;
                 (iii) any and all proceeds payable or to be payable under each policy of insurance
                 relating to the Premises;
                 (iv) any and all proceeds arising from the taking of all or a part of the Premises for
                 any public or quasi-public use under any law, or by right of eminent domain, or by
                 private or other purchase in lieu thereof;
                 (v) any and all leases relating to the property as the same now exists, or is
                 hereinafter constructed;
                 (vi) any and all contracts of sale entered into as to the purchase of the Premises or
                 any of the items described herein; and
       (d) All other interest of every kind and character which Grantor now has or at any time
       hereafter acquired in and to the property described or referred to in Paragraphs (a), (b) and



                                                   1
     Case
      Case20-32437
           20-32437 Document
                     Document178-1 FiledinonTXSB
                              180 Filed      01/19/21 in TXSB Page
                                                  on 01/19/21 Page36
                                                                   36of
                                                                      of70
                                                                         70




        (c), preceding, together with all additions to the property described in these Paragraphs (a),
        (b) (c), and (d) accessions thereto, and replacements thereof.
All property and interests described or referred to in Paragraphs (a), (b), (c), and (d) preceding, are
sometimes hereinafter referred to collectively as the “Property,” provided, however that the
Property specifically excludes any of Grantor’s personal property described in HGC Midstream
INV LLC’s UCC-1 Financing Statement filed in the office of the Texas Secretary of State on April
30, 2019 under filing No. 19-0015841190.
TO HAVE AND TO HOLD the Property, together with all and singular the rights, hereditaments
and appurtenances in any wise appertaining or belonging thereto, unto Trustee, and his successors
or substitutes in this trust, and its and their assigns, in trust and for the uses and purposes hereinafter
set forth, forever.
Grantor, for Grantor and Grantor's successors, hereby agrees to warrant and forever defend, all and
singular, the Property unto Trustee, and his successors or substitutes in this trust, and to his and
their assigns, forever, against every person whomsoever lawfully claiming or to claim the same or
any part thereof.
Grantor hereby grants to Trustee for the benefit of Integra Midstream Partners, LLC, a
Delaware limited liability company (“Beneficiary”), and its successors and assigns, a security
interest in the Property, and each and every part thereof, and in all proceeds from the sale, lease,
or other disposition therefor and in all sums, proceeds funds, and reserves described or referred to
herein, provided that the grant of a security interest in proceeds shall not be deemed to authorize
any action otherwise prohibited herein.
                                              ARTICLE I.
                                           INDEBTEDNESS
                                         Secured Indebtedness
1.01. This conveyance is made in Trust, however, to secure the payment of a promissory note of
even date herewith (the “Note”) in the principal sum of Seven Hundred Fifty Thousand and
No/100s Dollars ($750,000.00), executed by Grantor and by Permico Midstream Holdings, LLC,
a Texas limited liability company (“Permico Holdings”) as makers by and through William R.
Greendyke solely in his capacity as Chapter 11 Trustee for Permico Holdings and GRANTOR in
jointly administered Bankruptcy Case No. 20-34347 pending in the United State Bankruptcy Court
for the Southern District of Texas, Houston Division payable to the order of Beneficiary, and being
further described as follows:
        In the principal sum of Seven Hundred Fifty Thousand and No/100 Dollars ($750,000.00)
        being due and payable, and bearing interest, as provided therein.
This Deed of Trust and Security Agreement (“Deed of Trust”) shall secure, in addition to the said
note, all funds hereafter advanced by Beneficiary to or for the benefit of Grantor or Permico
Holdings, as contemplated by any covenant or provision herein contained or for any other
purposes, and all other indebtedness, of whatever kind or character, owing or which may hereafter
become owing by Grantor or Permico Holdings to Beneficiary, whether such indebtedness is
evidenced by note, open account, overdraft, endorsement, surety agreement, guaranty, or
otherwise, it being contemplated that Grantor and Permico Holdings may hereafter become



                                                    2
     Case
      Case20-32437
           20-32437 Document
                     Document178-1 FiledinonTXSB
                              180 Filed      01/19/21 in TXSB Page
                                                  on 01/19/21 Page37
                                                                   37of
                                                                      of70
                                                                         70




indebted to Beneficiary in further sum or sums. This Deed of Trust shall also secure all renewals
and extensions of any of the indebtedness secured hereby.
                                            Beneficiary
1.02. The term “Beneficiary” shall mean the designated payee of the Note described in Paragraph
1.01, above, or any subsequent lawful owner or holder of such Note or of any indebtedness secured
hereby.
                                     Payment of Indebtedness
1.03. If Grantor shall do and perform each and all of the covenants and agreements herein
contained and make prompt payment of the indebtedness secured hereby as the same shall become
due and payable, then this conveyance shall become null and void and of no further force and
effect, and this conveyance shall be released at the expense of Grantor.
                                           ARTICLE II.
                      COVENANTS AND AGREEMENTS OF GRANTOR
                                      Ownership of Property
2.01. Warranty of Title. Grantor represents and warrants to and covenants with Beneficiary that
(a) Grantor has good and marketable title to an indefeasible fee simple title in the Fee Real
Property, (b) Grantor has good and marketable title to the portions of the Property on Exhibit 2
hereto and made a part hereof, (c) the Property described in Exhibit 2 attached hereto and made a
part hereof is free and clear of any liens, encumbrances, easements, assessments, security interests,
claims or defects of any kind, nature or description except those easements of record and recorded
declarations, restrictions, reservations and covenants, if any, that are set forth in the schedule of
exceptions set forth in Exhibit 3 attached hereto and made a part hereof (the “Permitted
Exceptions”), (c) the real property taxes payable by Grantor are not delinquent or in default, (d)
Grantor has the right to convey the Property to Trustee for the benefit of Beneficiary. Grantor will
warrant and defend title to the Property and will defend the validity and priority of the lien of this
Deed of Trust and Security Agreement and the security interest granted herein against any claims
or demands, by, through or under Grantor, but not otherwise except for the Permitted Exceptions.
2.02 Grantor also represents and warrants to Beneficiary that:
       (a) Grantor has authority to execute and deliver this Deed of Trust;
       (b) with respect to each Grantor who is an individual, no part of the Property constitutes a
       part of its business or residential homestead; and
       (c) Grantor is lawfully seized of the Property.
                                         Payment of Taxes
2.03. Grantor shall pay, or cause to be paid, all lawful taxes and assessments of every character in
respect of the Property as the same become due and payable.
                                      Maintenance and Repair
2.04. Grantor shall keep the improvements on the Property in good repair and condition, shall not
permit or commit any intentional waste thereon. Grantor shall promptly make all necessary repairs,
renewals and replacements. Grantor will discharge all claims for labor performed and material


                                                  3
     Case
      Case20-32437
           20-32437 Document
                     Document178-1 FiledinonTXSB
                              180 Filed      01/19/21 in TXSB Page
                                                  on 01/19/21 Page38
                                                                   38of
                                                                      of70
                                                                         70




furnished therefor and will not suffer any mechanic's or materialmen's lien(s) therefore to attach
to any part of the Property that are not released or bonded over.
                                            Insurance
2.05. Grantor shall insure and keep insured all improvements hereafter located on the Fee Real
Property against loss or damage by fire and windstorm, and any other hazard or hazards as may be
reasonably required from time to time by the Beneficiary during the term of the indebtedness
secured hereby, to the extent of the original amount of the indebtedness secured hereby, or to the
extent of the full insurable value of the improvements, whichever is greater and in such form and
with such insurance company or companies as may be approved by the Beneficiary. Grantor shall
deliver to Beneficiary the insurance policy with a mortgage indemnity clause as directed by
Beneficiary and shall deliver renewals of the policy to Beneficiary at least 30 days before the
expiration of the policy. Any proceeds that Beneficiary may receive under such insurance policy
or policies may be applied by Beneficiary, at its discretion, to reduce the indebtedness secured
hereby whether then matured or to mature in the future, and in such manner as Beneficiary may
elect, or Beneficiary may permit Grantor to use the proceeds to repair or replace all the
improvements damaged or destroyed and covered by the insurance policy or policies.
                                    Payment of Indebtedness
2.06. Grantor will pay all of the indebtedness secured hereby, together with the interest and other
charges thereon, when the same shall become due, in accordance with the terms of the Note or
other instruments evidencing said indebtedness or evidencing any renewal or extension of the same
or any part thereof.
                                           Compliance
2.07. Grantor shall comply with all valid laws, ordinances and regulations, whether state, federal,
or municipal, applicable to the Property and its ownership, use and operation (but Grantor shall
have the right to contest any of the same, and need not comply with this covenant with respect to
such contested items prior to the time a judgment therein becomes final and no longer appealable).
                                         Loan Agreement
2.08. It is understood and agreed that the funds to be advanced on the Note hereinabove described
are being advanced in accordance with a certain Loan Agreement made by and between Grantor
and Permico Holdings, as borrowers and Beneficiary as Lender, dated of even date herewith (the
“Loan Agreement”), which said Loan Agreement is incorporated herein by reference to the same
extent and effect as if fully set forth herein and made a part of this Deed of Trust. This Deed of
Trust secures the payment of all sums in the performance of all covenants required of Grantor by
said Loan Agreement, and the failure of Grantor to keep and perform all of the covenants,
conditions and agreements of said Loan Agreement, including payment of the principal sum of the
said indebtedness and all interest and other charges provided for herein and therein and secured
hereby shall, at the option of the Beneficiary of this Deed of Trust, become due and payable,
anything herein contained to the contrary notwithstanding. In the event of any conflict between
the terms and conditions of this Deed of Trust and the Loan Agreement, this Deed of Trust shall
control.




                                                4
     Case
      Case20-32437
           20-32437 Document
                     Document178-1 FiledinonTXSB
                              180 Filed      01/19/21 in TXSB Page
                                                  on 01/19/21 Page39
                                                                   39of
                                                                      of70
                                                                         70



                                           ARTICLE III.
                                            DEFAULT
                                         Events of Default
3.01. As used herein, the term “Default” shall mean the occurrence of any of the following events:
       (1) The failure of Grantor or Permico Holdings to pay or cause to be paid the indebtedness
       secured hereby or any part thereof, as it becomes due in accordance with the terms of the
       Note or notes which evidence it or where accelerated pursuant to any power to accelerate.
       (2) The failure of Grantor or Permico Holdings to punctually and properly to perform any
       covenant, agreement or condition contained herein or in the Note, or any renewal or
       extension thereof, or any other instrument securing or evidencing the indebtedness or the
       Loan Agreement pursuant to this transaction and indebtedness.
       (3) If Grantor, Permico Holdings, or any Guarantor or Maker of the Note secured hereby
       shall, after dismissal of either Grantor’s or Permico Holdings chapter 11 case is dismissed
       or converted to a case or cases under Chapter 7 of Title 11 of the United States Code:
               (a) execute an assignment for the benefit of itself or its creditors;
               (b) become or be adjudicated bankrupt or insolvent;
               (c) admit in writing its inability to pay its debts generally as they become due;
               (d) apply for or consent to the appointment of a receiver, trustee or liquidator of
               Grantor or any such Guarantor or of all or a substantial part of itself or its assets;
               (e) file a voluntary petition in bankruptcy or to take advantage of or seek any other
               relief under any bankruptcy, reorganization, debtor's relief, or other insolvency law
               now or hereafter existing;
               (f) file an answer admitting the material allegations of, or consenting to, or default
               in, a petition filed against Grantor or any Guarantor in any bankruptcy,
               reorganization, or other insolvency proceedings; or
               (g) institute or voluntarily be or become a party to any other judicial proceedings
               intended to effect a discharge of the debts of Grantor or any Guarantor, in whole or
               in part, or a postponement of the maturity or the collection thereof, or a suspension
               of any of the rights or powers of Beneficiary granted in the Note or in this Deed of
               Trust.
       (4) The vesting in any party other than Grantor of the ownership of the Property or any part
       thereof.
       (5) The discovery by Beneficiary that any statement, representation or warranty in the Loan
       Agreement, Note or this Deed of Trust or in any writing ever delivered to Beneficiary
       pursuant to the provisions hereof, is false, misleading or erroneous in any material respect.
       (6) An order, judgment or decree shall be entered by any court of competent jurisdiction
       appointing a receiver, trustee or liquidator of Grantor or any Guarantor of all or any
       substantial part of Grantor's or any such Guarantor's assets.



                                                  5
     Case
      Case20-32437
           20-32437 Document
                     Document178-1 FiledinonTXSB
                              180 Filed      01/19/21 in TXSB Page
                                                  on 01/19/21 Page40
                                                                   40of
                                                                      of70
                                                                         70




       (7) The failure of Grantor or any Guarantor to pay any money judgment against it at least
       ten (10) days’ prior to the date on which the assets of Grantor or any such Guarantor may
       be sold to satisfy such judgment.
       (8) The failure to have discharged within a period of thirty (30) days after the
       commencement thereof any attachment, sequestration or similar proceedings against any
       of Grantor's or any of Guarantor's assets.
       (9) The filing of any lien, voluntary or involuntary, on any part of the Property that is not
       discharged within 30 days.
                                          Effect of Default
3.02. On the occurrence of any Default, Beneficiary may at its option:
       (1) remedy or cure such Default by taking such action necessary to do so, including ,
       without limitation, making any payments on principal, interest, penalties and attorney's
       fees with respect to any prior lien indebtedness, payment of insurance premiums, payment
       of taxes and assessments, or such other action as Beneficiary deems necessary to protect
       the lien created by this Deed of Trust. Any sums so paid shall bear interest from the dates
       of such payment at the maximum rate allowed by law, and shall be paid by Grantor on
       demand and shall become a part of the debt secured hereby and recoverable as such in all
       respects; or
       (2) declare all sums secured hereby immediately due and payable without demand or
       notice.
In the event of Default in the payment of said indebtedness when due, it shall thereupon, at any
time thereafter, be the duty of the Trustee, or its successor or substitute as hereinafter provided, at
the request of Beneficiary (which request is hereby conclusively presumed), to enforce this trust;
and after advertising the time, place and terms of the sale of the above-described and conveyed
real property for twenty-one (21) days prior to the date of sale by posting written or printed notices
thereof on the courthouse door of each county in which such real property is situated and after
sending written notice of the time, place and terms of the sale of the above-described and conveyed
real property by certified mail to each person obligated to pay the indebtedness secured hereby
according to the records of the Beneficiary at least twenty-one (21) days preceding the date of sale
at the most recent address as shown by the records of the Beneficiary; which notices may be posted
or mailed by the Trustee acting, or by any person acting for him, to sell the above described and
conveyed Property at public auction in accordance with such notice at the courthouse door of the
county in which such Property is situated (provided where said Property is situated in more than
one county, said above described and conveyed Property may be sold at the courthouse door of
any one of such counties, and the notices shall designate the county where the Property will be
sold), on the first Tuesday in any month between the hours of 10.00 a.m. and 4.00 p.m., to the
highest bidder for cash, selling all of the Property as an entirety or in such parcels as the Trustee
acting may elect, and make due conveyance to the Purchaser or Purchasers, with general warranty
binding Grantor, its successors and assigns, and out of the money arising from such sale, the
Trustee acting shall pay first all the expenses of advertising the sale and making the conveyance,
and then to Beneficiary the full amount of principal, interest, attorney's fees and other charges due
and unpaid on said Note and all other indebtedness secured hereby, rendering the balance of the
sales price, if any, to Grantor, its successors and assigns, and the recitals in the conveyance to the


                                                  6
     Case
      Case20-32437
           20-32437 Document
                     Document178-1 FiledinonTXSB
                              180 Filed      01/19/21 in TXSB Page
                                                  on 01/19/21 Page41
                                                                   41of
                                                                      of70
                                                                         70




Purchaser or Purchasers shall be full and conclusive evidence of the truth of the matters therein
stated, and all prerequisites to said sale shall be presumed to have been performed and such sale
and conveyance shall be conclusive against Grantor, its successors and assigns. It is specifically
agreed that Beneficiary may be a purchaser at any such foreclosure sale and on being the highest
bidder may have the amount for which the Property is sold credited on the indebtedness owed to
it.
                                       Possession of Property
3.03. In case the lien hereof shall be foreclosed by Trustee’s sale or by judicial action, the Purchaser
at any such sale shall receive, as an incident to its ownership, immediate possession of the Property
purchased, and Grantor agrees for Grantor and all persons claiming under Grantor, that if Grantor
or any such person shall hold possession of said Property, or any part thereof, subsequent to
foreclosure, Grantor or the parties so holding possession shall be considered as tenants at
sufferance of the purchase at the foreclosure sale.
                                              Remedies
3.04. The rights and remedies hereinabove expressly conferred are cumulative of all other rights
and remedies herein, or by law or in equity provided, and shall not be deemed to deprive
Beneficiary or Trustee of any such other legal or equitable rights or remedies, by judicial
proceedings or otherwise, appropriate to enforce the conditions, covenants and terms of this Deed
of Trust and of the Note, and the employment of any remedy hereunder, or otherwise, shall not
prevent the concurrent or subsequent employment of any other appropriate remedy or remedies.
                                            ARTICLE IV.
                 AGREEMENTS BETWEEN BENEFICIARY AND GRANTOR
                                        Assignment of Rents
4.01. Beneficiary is hereby assigned, as further security of the indebtedness hereunder, all rents
issuing or to hereafter issue from the Property, together with the proceeds of all sales contracts
entered into for an individual unit or units or for an undivided interest in the property, no matter
the form of such conveyance (collectively, the “Rents”). Beneficiary, its agents and
representatives, are hereby authorized, in the event of default in the payment of any indebtedness
secured hereby, to collect such rents, or proceeds of such sales contracts, and to apply the collected
rents, or proceeds of sales contracts, less the reasonable costs and expenses of collection thereof,
to the payment of the indebtedness secured hereby, whether then matured or to mature in the future,
and in such manner as Beneficiary may elect. The collection of such rents or sales proceeds by
Beneficiary shall not constitute a waiver of its right to proceed with the enforcement of this Deed
of Trust. Notwithstanding that this is an absolute assignment of the Rents and not merely the
collateral assignment of, or the grant of a lien or security interest in the Rents, Beneficiary grants
to Grantor a revocable license to collect and receive the Rents and to retain, use and enjoy such
Rents. Such license may be revoked by Beneficiary only during the continuance of any Event of
Default, in which case Grantor shall immediately, without any further act or request on part of
Beneficiary, turn over to Beneficiary all Rents which it receives. Notwithstanding anything to the
contrary contained in this Deed of Trust, to the extent this Deed of Trust or the Loan Agreement
contains any notice or cure period, the date enforcement of Beneficiary’s right under Chapter 64
of the Texas Property Code, the Texas Assignment of Rents Act (“TARA”), begins shall not be
affected, extended or otherwise modified by reason of such periods. Notwithstanding the terms of

                                                   7
     Case
      Case20-32437
           20-32437 Document
                     Document178-1 FiledinonTXSB
                              180 Filed      01/19/21 in TXSB Page
                                                  on 01/19/21 Page42
                                                                   42of
                                                                      of70
                                                                         70




this Deed of Trust or the Loan Agreement, it is the specific intent of each of the parties hereto for
this Deed of Trust, and specifically, Section 4.01 hereof, to comply with the terms of TARA with
respect to any and all Rents. Therefore, if any of the terms of TARA conflict with any of the terms
of this Deed of Trust, the conflicting terms will be controlled by TARA which may, without
limitation, result in Grantor’s assignment of the Rents being deemed a collateral assignment as
opposed to an absolute assignment
                               Unsecured Portion of the Indebtedness
4.02. If any portion of the indebtedness hereunder cannot be lawfully secured by this Deed of
Trust, then the first installment and other payments made under this Deed of Trust shall be applied
to the discharge of the unsecured portion of the indebtedness and payments thereafter shall be
applied to the discharge of the secured portion of the indebtedness.
                                           Condemnation
4.03. Beneficiary shall be entitled to receive any and all sums which become payable to Grantor
as a result of condemnation proceedings or the threat thereof, or which become payable to Grantor
as damages caused by public works or construction on or near the Property; all such sums are
hereby assigned, as further security for the indebtedness hereunder, to Beneficiary who may, after
deducting therefrom all expenses actually incurred, including attorney's fees, release such sums to
Grantor or apply such sums to the reduction of the indebtedness hereby secured, whether then
matured or to mature in the future, in such manner as Beneficiary may elect; and Beneficiary shall
not, in any event or circumstances, be liable or responsible for the failure to collect, or to exercise
diligence in the collection of any such sums.
                                      Lawful Rates of Interest
4.04. All agreements between Grantor and Beneficiary are hereby expressly limited so that in no
contingency or event whatsoever shall the amount paid, or agreed to be paid, to Beneficiary for
the use, forbearance or detention of the money due under the Note and other indebtedness secured
hereby exceed the maximum amount permissible under applicable law. If, from any circumstances
whatsoever, fulfillment of any provision hereof at the time performance of such provisions shall
be due shall involve transcending the limit of validity prescribed by law, then, ipso facto, the
obligation to be fulfilled shall be reduced to the limit of such validity, and if from any
circumstances Beneficiary should ever receive as interest an amount that would exceed the highest
lawful rate, such amount that would be excessive interest shall be applied to the reduction of the
principal amount owing under the Note secured hereby and not to the payment of interest or at the
option of the Beneficiary such amount shall be refunded to Grantor.
                                        Security Agreement
4.05. With respect to the real and any personal property hereinabove described and forming a
fixture or otherwise part of the Property, this Deed of Trust shall constitute a security agreement
between Grantor and Beneficiary, and, cumulative of all other rights of Beneficiary hereunder,
Beneficiary shall have all of the rights conferred on secured parties by the Uniform Commercial
Code. Grantor agrees to pay Beneficiary's charge, to the maximum amount permitted by law, for
any statement by Beneficiary regarding the obligations secured by this Deed of Trust requested by
Grantor or on behalf of Grantor. On demand, Grantor will promptly pay all costs and expenses of
filing financing statements, continuation statements, partial releases and termination statements
deemed necessary or appropriate by Beneficiary to establish and maintain the validity and priority

                                                  8
     Case
      Case20-32437
           20-32437 Document
                     Document178-1 FiledinonTXSB
                              180 Filed      01/19/21 in TXSB Page
                                                  on 01/19/21 Page43
                                                                   43of
                                                                      of70
                                                                         70




of the security interest of Beneficiary, or any modification thereof and all costs and expenses of
any searches reasonably required by Beneficiary. Beneficiary may exercise any or all of the
remedies of a secured party available to it under the Uniform Commercial Code with respect to
such property, and it is expressly agreed that if on Default Beneficiary should proceed to dispose
of the collateral in accordance with the provisions of the Uniform Commercial Code, ten (10) days'
notice by Beneficiary to Grantor shall be deemed to be reasonable notice under any provision of
the Uniform Commercial Code requiring such notice; provided, however, that Beneficiary may at
its option dispose of the collateral in accordance with Beneficiary's rights and remedies in respect
of the real property pursuant to the provisions of this Deed of Trust, in lieu of proceeding under
the Uniform Commercial Code.
The Grantor shall give advance notice in writing to Beneficiary of any proposed change in
Grantor's name, identity, or legal structure and will execute and deliver to Beneficiary, prior to or
concurrently with the occurrence of any such change, all additional financing statements that
Beneficiary may require to establish and maintain the validity and priority of the Beneficiary's
security interest with respect to any and all goods and property described or referred to herein.
                               Deed of Trust as Financing Statement
4.06. To the extent that any of the items of property described herein are goods that are or are to
become fixtures related to the real estate described herein, and it is intended that, as to those goods,
this Deed of Trust shall be effective as a financing statement filed as a fixture filing from the date
of its filing for record in the real estate records of Nueces County, Texas. The name of the record
owner of the Fee Real Property is Permico Midstream Partners, LLC, a Texas limited liability
company. Information concerning the security interest created by this instrument may be obtained
from the Beneficiary, as secured party, at Integra Midstream Partners, LLC, c/o Corpac Steel
Products Corp., Attn: Jorge Woldenberg, 20803 Biscayne Blvd., Suite 502, Aventura, Florida
33180
                                            ARTICLE V.
                                        MISCELLANEOUS
                                          Successor Trustee
5.01. At the option of the Beneficiary, with or without any reason, a successor or substitute trustee
may be appointed by Beneficiary without any formality other than a designation in writing of a
successor or substitute trustee, who shall thereupon become vested with and succeed to all the
powers and duties given to the Trustee herein named, the same as if the successor or substitute
trustee had been named original Trustee herein; and such right to appoint a successor or substitute
trustee shall exist as often and whenever Beneficiary desires. If Beneficiary is a corporation, the
corporation may act through any authorized officer, or by an agent or attorney-in-fact properly
authorized by any such officer. If the Beneficiary is a limited liability company, such limited
liability company may act through any authorized manager, or by an agent, or by an attorney-in
fact properly authorized by a manager.
                                      Notice of Sale by Trustee
5.02. The notice of the time, place and terms of the sale of the above described and conveyed
property by the Trustee required to be given to the Grantor pursuant to Paragraph 3.02, hereof,
shall be in writing. Such notice shall be served by certified mail, and service of such notice shall
be deemed completed on deposit of the notice, enclosed in a postpaid wrapper, properly addressed

                                                   9
     Case
      Case20-32437
           20-32437 Document
                     Document178-1 FiledinonTXSB
                              180 Filed      01/19/21 in TXSB Page
                                                  on 01/19/21 Page44
                                                                   44of
                                                                      of70
                                                                         70




to the Grantor at the address as shown by the records of the Beneficiary, in a post office or official
depository under the care and custody of the United States Postal Service. Until changed in
accordance herewith, the following address is specified as the most recent address of the Grantor
as shown by the records of Beneficiary:
               GRANTOR:
                       William R. Greendyke, Chapter 11 Trustee
                       Permico Midstream Partners, LLC
                       9301 Southwest Freeway Ste 308
                       Houston, Texas 77074

                       and

                       William R. Greendyke, Chapter 11 Trustee
                       Permico Midstream Partners, LLC
                       1301 McKinney, Suite 5100
                       Houston, Texas 77010-3095

               With a copy to:

                       Jason L. Boland
                       Norton Rose Fulbright LLP
                       1301 McKinney, Suite 5100
                       Houston, Texas 77010-3095

                                           Other Notices
5.03. Whenever any notice or demand, other than the notice of sale by Trustee described in
Paragraph 5.02, hereof, is required or permitted hereunder, such notice or demand must be in
writing. Any notice, demand, or document required or permitted to be delivered hereunder shall
be deemed to be delivered, three (3) days after same is deposited in the United States mail, postage
prepaid, certified mail, return receipt requested addressed to the person who is to receive it at the
address which such person has theretofore specified by written notice delivered in accordance
herewith. Until changed in accordance herewith, the following addresses are specified as the
addresses for Grantor and Beneficiary for receiving notices, demands, payments and documents:
               BENEFICIARY:
                       Integra Midstream Partners, LLC
                       c/o Corpac Steel Products Corp.
                       Attn: Jorge P. Woldenberg
                       20803 Biscayne Blvd., Suite 502
                       Aventura, Florida 33180

               With a copy to:
                       Trent L. Rosenthal
                       Rosenthal Law Firm, PLLC
                       675 Bering Drive, Suite 150

                                                 10
     Case
      Case20-32437
           20-32437 Document
                     Document178-1 FiledinonTXSB
                              180 Filed      01/19/21 in TXSB Page
                                                  on 01/19/21 Page45
                                                                   45of
                                                                      of70
                                                                         70




                       Houston, Texas 77057

               GRANTOR:
                       William R. Greendyke, Chapter 11 Trustee
                       Permico Midstream Partners, LLC
                       9301 Southwest Freeway Ste 308
                       Houston, Texas 77074

                       and

                       William R. Greendyke, Chapter 11 Trustee
                       Permico Midstream Partners, LLC
                       1301 McKinney, Suite 5100
                       Houston, Texas 77010-3095

               With a copy to:
                       Jason L. Boland
                       Norton Rose Fulbright LLP
                       1301 McKinney, Suite 5100
                       Houston, Texas 77010
When included within the term “Grantor” or “Beneficiary” there is more than one person, shall
jointly arrange among themselves for their joint execution and delivery of a notice to the other,
specifying some person at some specific address for the receipt of notices, demands, payments or
documents. All persons included within the terms “Grantor” and “Beneficiary” shall be bound by
notices, demands, payments and documents given in accordance with the provisions of this
paragraph to the same extent as if each had received such notice, demand, payment of document.
                                        Texas Law to Apply
5.04. This Deed of Trust shall be construed under and in accordance with the laws of the State of
Texas.
                                           Parties Bound
5.05. This Deed of Trust shall be binding on and inure to the benefit of the parties hereto and their
respective successors and assigns except as otherwise expressly provided herein.
                                        Legal Construction
5.06. In case any one or more of the provisions contained in this Deed of Trust shall for any reason
be held to be invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision hereof and this Agreement shall be construed
as if such invalid, illegal or unenforceable provision had never been contained herein.
                                         Time of Essence
5.07. Time is of the essence of this Deed of Trust.




                                                 11
     Case
      Case20-32437
           20-32437 Document
                     Document178-1 FiledinonTXSB
                              180 Filed      01/19/21 in TXSB Page
                                                  on 01/19/21 Page46
                                                                   46of
                                                                      of70
                                                                         70



                                           Second Lien
5.08. The lien being granted herein on the property described in Exhibit 2 hereto and made a part
hereof, shall only encumber Grantor’s right, title and interest in such property and such lien shall
be subordinate to the Corpac Liens (as such term is defined in the Loan Agreement).
                                              Other
5.09. TEXAS FINANCE CODE SECTION 307.052. COLLATERAL PROTECTION
INSURANCE NOTICE: (A) GRANTOR IS REQUIRED TO: (i) KEEP THE MORTGAGED
PROPERTY INSURED AGAINST DAMAGE IN THE AMOUNT BENEFICIARY SPECIFIES;
(ii) PURCHASE THE INSURANCE FROM AN INSURER THAT IS AUTHORIZED TO DO
BUSINESS IN THE STATE OF TEXAS OR AN ELIGIBLE SURPLUS LINES INSURER; AND
(iii) NAME BENEFICIARY AS THE PERSON TO BE PAID UNDER THE POLICY IN THE
EVENT OF A LOSS; (B) GRANTOR MUST, IF REQUIRED BY BENEFICIARY, DELIVER
TO BENEFICIARY A COPY OF THE POLICY AND PROOF OF THE PAYMENT OF
PREMIUMS; AND (C) IF GRANTOR FAILS TO MEET ANY REQUIREMENT LISTED IN
CLAUSE (A) OR (B), BENEFICIARY MAY OBTAIN COLLATERAL PROTECTION
INSURANCE ON BEHALF OF GRANTOR AT GRANTOR’S EXPENSE.
5.10. For the avoidance of doubt, any non-judicial foreclosure sale, and notice thereof, pursuant
to this Deed of Trust shall be made and conducted in accordance with the then-applicable
procedures, time periods and other requirements of Chapter 51 of the Texas Property Code (or any
successor statute).
5.11 In no event shall the provisions of Chapter 346 of the Texas Finance Code (which regulates
certain revolving credit loan accounts and revolving triparty accounts) apply to the loans and
indebtedness evidenced by the Loan Documents and/or secured hereby.
EXECUTED on the date of the acknowledgement set forth below to be effective as of the __ day
of _____________________, 2020.


                                              Permico Midstream Partners, LLC


                                              By__________________________________
                                                 William R. Greendyke in his capacity as
                                                 Chapter 11 Trustee for Permico Midstream
                                                 Partners, LLC under Case No. 20-32437(MI),
                                                 pending in the United States Bankruptcy Court
                                                 for the Southern District of Texas

After recording return to:
Trent L. Rosenthal
Rosenthal Law Firm, PLLC
675 Bering Drive, Suite 150
Houston, Texas 77057



                                                12
     Case
      Case20-32437
           20-32437 Document
                     Document178-1 FiledinonTXSB
                              180 Filed      01/19/21 in TXSB Page
                                                  on 01/19/21 Page47
                                                                   47of
                                                                      of70
                                                                         70



                                       Acknowledgement
State of Texas               §
                             §
County of Harris             §

       Before me, the undersigned Notary Public for the State of Texas, on this day personally
appeared William R. Greendyke (proved to me through presentation of his Texas Driver’s License)
whose name is subscribed to the foregoing instrument and acknowledged to me that he executed
the same for the purposes and consideration therein expressed and in the capacity therein stated.


                                                    ___________________________________
                                                    Notary Public for the State Texas




                                               13
    Case
     Case20-32437
          20-32437 Document
                    Document178-1 FiledinonTXSB
                             180 Filed      01/19/21 in TXSB Page
                                                 on 01/19/21 Page48
                                                                  48of
                                                                     of70
                                                                        70




                Exhibit 1 to Deed of Trust and Security Agreement
Tract One:

      THE WEST HALF OF THE SOUTHEAST ONE QUARTER (SE 1/4) OF THE
      SOUTHWEST ONE QUARTER (SW 1/4) OF SECTION TWO (2), GEORGE H. PAUL
      SUBDIVISION OF THE DRISCOLL RANCH, as shown on the map or plat, thereof
      recorded at Volume A, Page 82, Map Records of Nueces County, Texas. Said Southeast
      Quarter of the Southwest Quarter of Section 2 being described in Deed dated October 11,
      2002 from Edith Katherine Balzer Shults, et al, to Keith R. Emshoff and wife, Wilma J.
      Emshoff, and Kenneth Emshoff and wife Regina A. Emshoff, recorded under Doc
      #2002049347, Official Public Records of Nueces County, Texas. Said West Half tract
      being more fully described by metes and bounds to wit:

      BEGINNING at a 5/8" rebar found in the Southwest corner of this tract, the Southwest
      corner of the said Southeast Quarter of the Southwest Quarter of Section 2, and the center
      of Co. Rd. 34, from which a 5/8" rebar found set over a 1" iron pipe in the Southwest corner
      of Section 2 bears S 89° 32' 01" W, 1320.41';

      THENCE N 00° 27' 35" W, with the West line of this tract and the West line of the said
      Southeast Quarter of the Southwest Quarter of Section 2, at 20.00' pass a hex set in the
      North line of Co. Rd. 34 as per Book A, Page 82, Map Records, thence an additional
      1300.39', a total distance of 1320.39', to a hex set in the Northwest corner of this tract and
      the Northwest corner of the said Southeast Quarter of the Southwest Quarter of Section 2;

      THENCE N 89° 32' 05" E, 660.15' with the North line of this tract and the North line of the
      said Southeast Quarter of the Southwest Quarter of Section 2 to a hex set in the Northeast
      corner of this tract and the

      Northwest corner of the East Half of the Southeast Quarter of the Southwest Quarter of
      Section 2;

      THENCE S 00° 27' 43" E, with the East line of this tract and the West line of the said East
      Half, at 1300.38' pass a hex set in the North line of Co. Rd. 34, thence an additional 20.00',
      a total of 1320.38', to a hex set in the Southeast corner of this tract and the Southwest corner
      of the said East Half, from which a 1" iron pipe found in the Southeast corner of Section 2
      bears N 89° 32' 01" E, 3309.02';

      THENCE S 89° 32’ 01" W, 660.20' with the South line of this tract, the South line of Section
      2, and the center of Co. Rd. 34, to the PLACE OF BEGINNING, and containing 20.011 acres
      of land, more or less.

Tract Two:

      THE EAST HALF OF THE SOUTHEAST ONE QUARTER (SE 1/4) OF THE
      SOUTHWEST ONE QUARTER (SW 1/4) OF SECTION TWO (2), GEORGE H. PAUL
      SUBDIVISION OF THE DRISCOLL RANCH, as shown on the map or plat, thereof
      recorded at Volume A, Page 82, Map Records of Nueces County, Texas. Said Southeast
                                           Page 1 of 4
    Case
     Case20-32437
          20-32437 Document
                    Document178-1 FiledinonTXSB
                             180 Filed      01/19/21 in TXSB Page
                                                 on 01/19/21 Page49
                                                                  49of
                                                                     of70
                                                                        70




      Quarter of the Southwest Quarter of Section 2 being described in Deed dated October 11,
      2002 from Edith Katherine Balzer Shults, et al, to Keith R. Emshoff and wife, Wilma J.
      Emshoff, and Kenneth Emshoff and wife Regina A. Emshoff, recorded under Doc
      #2002049347, Official Public Records of Nueces County, Texas. Said East half tract being
      more fully described by metes and bounds to wit:

      BEGINNING at a 5/8" rebar found in the Southeast corner of this tract, the Southeast
      corner of the said Southeast Quarter of the Southwest Quarter of Section 2, and the
      center of Co. Rd. 34, from which a 1" iron pipe found in the Southeast corner of Section
      2 bears N 89° 32' 01" E, 2648.82';

      THENCE bears S 89° 32' 01" W, 660.20’ with the South line of this tract, the South line of
      Section 2, and the center of Co. Rd. 34, to a hex set in the Southwest corner of this tract and
      the Southeast corner of the West Half of said Southeast Quarter of the Southwest Quarter of
      Section 2, from which a 5/8" rebar found set over a 1" iron pipe in the Southwest corner of
      Section 2 bears S 89° 32' 01" W, 1980.61';

      THENCE N 00° 27' 43" W, with the West line of this tract and the East line of the said
      West Half, at 20.00' pass a hex set in the North line of Co. Rd. 34 as per Book A, Page 82,
      Map Records, THENCE an additional 1300.38', a total distance of 1320.38', to a hex set
      in the Northwest corner of this tract and the Northeast corner of the said West Half;

      THENCE N 89° 32’ 05" E, 660.16' with the North line of this tract and the North line of
      the said Southeast Quarter of the Southwest Quarter of Section 2 to a hex set in the
      Northeast corner of this tract and the Northeast corner of the said Southeast Quarter of the
      Southwest Quarter of Section 2;

      THENCE S 00° 27' 49" E, with the East line of this tract and the East line of the said
      Southeast Quarter of the Southwest Quarter of Section 2, at 1300.37' pass a hex set in the
      North line of Co. Rd. 34, THENCE an additional 20.00', a total of 1320.37’, to the PLACE
      OF BEGINNING, and containing 20.011 acres of land, more or less.

Tract Three:

      Being a tract of land situated in Nueces County, Texas, located on FM Road No. 1694 at
      County Road No. 34, containing 119.75 acres, more or less, being described as the West
      one-half (W-1/2) of the Southeast one-quarter of the Southeast one-quarter (SE-1/4 of the
      SE-1/4) of Section Two (2), GEORGE H. PAUL SUBDIVISION OF THE DRISCOLL
      RANCH, as shown on the map or plat, thereof recorded at Volume A, Page 82, Map
      Records of Nueces County, Texas.

      Field notes of a 119.75 acre tract out of a called 120.00 acre tract described in a deed
      recorded in Document No. 2001002952, Deed Records of Nueces County, Texas. Said
      119.75 acre tract also being out of Section 2 of the George H. Paul Subdivision of the
      Driscoll Ranch, as shown on a map recorded in Volume A, Page 82, Map Records of
      Nueces County, Texas. Said 119.75 acres being more particularly described as follows:



                                           Page 2 of 4
    Case
     Case20-32437
          20-32437 Document
                    Document178-1 FiledinonTXSB
                             180 Filed      01/19/21 in TXSB Page
                                                 on 01/19/21 Page50
                                                                  50of
                                                                     of70
                                                                        70




      COMMENCING at a 1" iron pipe found in the intersection of County Road 34 and
      County Road 67 for the Southwest corner of said Section 2, THENCE with the centerline
      of County Road 34, the South line of Section 2, North 89° 32' 01" East, a distance of
      2640.53 feet to a 5/8" iron rod found in the center of County Road 34 for the Southwest
      comer of this survey and the POINT OF BEGINNING;

      THENCE with the centerline of County Road 34, the South line of Section 2, North 89°
      32' 01" East, a distance of 2649.00 feet to a 1" iron pipe found for the Southeast corner
      of Section 2 and the Southeast corner of this survey;

      THENCE with the East line of Section 2, North 00° 37' 36" West, a distance of 1320.20
      feet to a Cotton Spindle set for an outside corner of this survey, from WHENCE a 1"
      iron pipe found for the Northeast corner of Section 2 bears North 00° 37' 36" West, a
      distance of 3960.96 feet;

      THENCE South 89° 32' 01" West, a distance of 31.36 feet to a 2" iron pipe found in
      the West right of way of FM Highway 1694 for the Northeast corner of a 0.50 acre
      tract described in a deed recorded in Document No. 122380, Volume 1682, Page 607,
      Deed Records of Nueces County, Texas, and for an outside corner of this survey;

      THENCE with the West right of way of FM Highway 1694, South 00° 37' 36" East, a
      distance of 120.00 feet to a 5/8" iron rod found for the Southeast corner of said 0.50 acre
      tract and for an inside corner of this survey;

      THENCE South 89° 32' 01" West, a distance of 181.50 feet to a 5/8" iron rod set for the
      Southwest corner of said 0.50 acre tract and for an inside corner of this survey;

      THENCE North 00° 37' 36" West, a distance of 120.00 feet to a 5/8" iron rod set for the
      Northwest comer of said 0.50 acre tract and for an outside corner of this survey;

      THENCE South 89° 32' 01" West, a distance of 1111.83 feet to a 5/8" iron rod set for an
      inside corner of this survey;

      THENCE North 00° 27' 28" West, a distance of 1320.42 feet to a 5/8" iron rod set for the
      Northeast corner of this survey;

      THENCE South 89° 32' 01" West, a distance of 1320.41 feet to a 5/8" iron rod set
      for the Northwest corner of this survey;

      THENCE South 00° 27' 28" East, a distance of 2640.62 feet to the POINT OF
      BEGINNING of this survey, and containing 119.75 acres of land, more or less.

Tract Four:

      A 80.05 ACRES OUT OF THE NORTHWEST QUARTER (NW/4) OF SECTION
      THREE (3), GEO. H. PAUL SUBDIVISION OF THE DRISCOLL RANCH, situated
      in Nueces County, Texas, as shown by the map or plat thereof recorded in Volume "A",


                                          Page 3 of 4
Case
 Case20-32437
      20-32437 Document
                Document178-1 FiledinonTXSB
                         180 Filed      01/19/21 in TXSB Page
                                             on 01/19/21 Page51
                                                              51of
                                                                 of70
                                                                    70




 Page 82, Map Records, Nueces County, Texas, to which reference is here made for all
 pertinent purposes.

 FIELDNOTES FOR A 80.05 ACRE TRACT OUT OF THE NORTHWEST QUARTER
 (NW/4) OF SECTION THREE (3), GEO. H. PAUL SUBDIVISION OF THE
 DRISCOLL RANCH, situated in Nueces County, Texas, as shown by the map or plat
 thereof recorded in Volume "A", Page 82, Map Records, Nueces County, Texas. BEING
 all that certain tract, piece or parcel of land situated in Nueces County, Texas, being 80.05
 acres out of the William C. Schaefer 160 acre tract which constitutes the Northwest One-
 fourth of Section No. Three (3) of the Geo. Paul Subdivision of the Driscoll Ranch, as
 shown by the map or plat thereof recorded in Volume "A", Page 82, Map Records of
 Nueces County, Texas, and being more particularly described by metes and hounds as
 follows:

 BEGINNING at a 5/8 inch rebar set in the Northeast corner of this tract and the Northeast
 corner of the Northwest 1/4 of said Section No. 3, from whence a 1 inch iron pipe found in
 the Northeast corner of said

 Section 3 and the Southeast corner of Section 2 bears North 89 degrees 32' 43" West
 2648.86 feet;

 THENCE South 00 degrees 27' 33" East, with the East line of the Northwest 1/4 of said
 Section 3, at 20.00 feet pass a 5/8 inch rebar set in the South line of County Road 34 (called
 40 feet width), THENCE an additional 2620.30 feet, a total distance of 2640.30 feet to 5/8
 inch rebar set in the Southeast corner of this tract and the Southeast corner of the Northwest
 1/4 of Section 3;

 THENCE South 89 degrees 32' 24" West 1320.86 feet with the South line of this tract,
 and the South line of the Northwest 1/4 of Section 3, to a 5/8 inch rebar set in the
 Southwest corner of this tract:

 THENCE North 00 degrees 26' 59" West with the West line of this tract and the West line
 of East 1/2 of the Northwest 1/4 of said Section 3, at 2620.42 feet pass a 5/8 inch rebar set
 in the South line of said County Road 34, thence an additional 20.00 feet, a total distance
 of 2640.42 feet, to a 5/8 inch rebar set in the Northwest corner of this tract, the common
 line of Sections 2 and 3, and the center of said County Road 34, from WHENCE a 5/8 inch
 rebar found in the common corner of Sections 2, 3, 12 and 13 bears South 89 degrees 32'
 43" West 1320.42 feet;

 THENCE North 89 degrees 32' 43" East 1320.43 feet with the North line of this tract, the
 common line of Sections 2 and 3, and the center of County Road 34 to the PLACE OF
 BEGINNING, and containing 80.05 acre of land, more or less.




                                      Page 4 of 4
    Case
     Case20-32437
          20-32437 Document
                    Document178-1 FiledinonTXSB
                             180 Filed      01/19/21 in TXSB Page
                                                 on 01/19/21 Page52
                                                                  52of
                                                                     of70
                                                                        70




               Exhibit 2 to Deed of Trust and Security Agreement


Duval County, Texas:

      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in the pipeline facilities and appurtenances identified and described in Exhibits
      “A-1” and “A-2” attached to and made a part of that certain Assignment, Bill of Sale and
      Conveyance from Enerfin Field Services, LLC to Permico Midstream Partners, LLC, a
      Texas limited liability company, filed for record in the Official Public Records of Real
      Property of Duval County, Texas at Volume 684, Page 776, Document No. 2019-22032
      (hereinafter referred to as the “the Duval County Assignment”).

      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in those certain contracts identified and described in Exhibit “B” attached to
      and made a part of the Duval County Assignment.

      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in certain permits, rights-of-way and easements identified and described in
      Exhibit “C-1” attached to and made a part of, to the extent same are assignable, the Duvall
      County Assignment.

      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in concurrent rights in those certain permits, rights of way and easements
      identified in Exhibit "C-2" to the Duvall County Assignment, to the extent that same do
      not constitute part of the Washburn Ranch Excluded Assets defined in the Duvall County
      Assignment.

      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in the operating and regulatory permits and licenses associated with the
      Facilities identified and described in Exhibit "D" attached to and made a part of the Duvall
      County Assignment.

Jim Wells County, Texas:

      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in the pipeline facilities and appurtenances identified and described in Exhibits
      “A-1” and “A-2” attached to and made a part of that certain Assignment, Bill of Sale and
      Conveyance from Enerfin Field Services, LLC to Permico Midstream Partners, LLC, a
      Texas limited liability company, filed for record on August 14, 2019 in the Official Public
      Records of Real Property of Jim Wells County, Texas at Document No. 2019-463206
      (hereinafter referred to as the “the Jim Wells County Assignment”).

      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in those certain contracts identified and described in Exhibit “B” attached to
      and made a part of the Jim Wells County Assignment.

                                           Page 1 of 4
    Case
     Case20-32437
          20-32437 Document
                    Document178-1 FiledinonTXSB
                             180 Filed      01/19/21 in TXSB Page
                                                 on 01/19/21 Page53
                                                                  53of
                                                                     of70
                                                                        70




      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in certain permits, rights-of-way and easements identified and described in
      Exhibit “C-1” attached to and made a part of, to the extent same are assignable, the Jime
      Wells County Assignment.

      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in concurrent rights in those certain permits, rights of way and easements
      identified in Exhibit "C-2" to the Jim Wells County Assignment, to the extent that same do
      not constitute part of the Washburn Ranch Excluded Assets defined in the Jim Wells
      County Assignment.

      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in the operating and regulatory permits and licenses associated with the
      Facilities identified and described in Exhibit "D" attached to and made a part of the Jim
      Wells County Assignment.

La Salle County, Texas:

      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in the pipeline facilities and appurtenances identified and described in Exhibits
      “A-1” and “A-2” attached to and made a part of that certain Assignment, Bill of Sale and
      Conveyance from Enerfin Field Services, LLC to Permico Midstream Partners, LLC, a
      Texas limited liability company, filed for record on August 14, 2019 in the Official Public
      Records of Real Property of La Salle County, Texas at Document No. 2019-0132166
      (hereinafter referred to as the “the La Salle County Assignment”).

      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in those certain contracts identified and described in Exhibit “B” attached to
      and made a part of the La Salle County Assignment.

      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in certain permits, rights-of-way and easements identified and described in
      Exhibit “C-1” attached to and made a part of, to the extent same are assignable, the La
      Salle County Assignment.

      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in concurrent rights in those certain permits, rights of way and easements
      identified in Exhibit "C-2" to the Jim Wells County Assignment, to the extent that same do
      not constitute part of the Washburn Ranch Excluded Assets defined in the La Salle County
      Assignment.

      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in the operating and regulatory permits and licenses associated with the
      Facilities identified and described in Exhibit “D” attached to and made a part of the La
      Salle County Assignment.

                                           Page 2 of 4
    Case
     Case20-32437
          20-32437 Document
                    Document178-1 FiledinonTXSB
                             180 Filed      01/19/21 in TXSB Page
                                                 on 01/19/21 Page54
                                                                  54of
                                                                     of70
                                                                        70




McMullen County, Texas:

      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in the pipeline facilities and appurtenances identified and described in Exhibits
      “A-1” and “A-2” attached to and made a part of that certain Assignment, Bill of Sale and
      Conveyance from Enerfin Field Services, LLC to Permico Midstream Partners, LLC, a
      Texas limited liability company, filed for record on August 14, 2019 in the Official Public
      Records of Real Property of McMullen County, Texas at Volume 156, Page 615
      (hereinafter referred to as the “the McMullen County Assignment”).

      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in those certain contracts identified and described in Exhibit “B” attached to
      and made a part of the McMullen County Assignment.

      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in certain permits, rights-of-way and easements identified and described in
      Exhibit “C-1” attached to and made a part of, to the extent same are assignable, the
      McMullen County Assignment.

      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in concurrent rights in those certain permits, rights of way and easements
      identified in Exhibit "C-2" to the Jim Wells County Assignment, to the extent that same do
      not constitute part of the Washburn Ranch Excluded Assets defined in the McMullen
      County Assignment.

      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in the operating and regulatory permits and licenses associated with the
      Facilities identified and described in Exhibit “D” attached to and made a part of the
      McMullen County Assignment.

Nueces County, Texas:

      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in the pipeline facilities and appurtenances identified and described in Exhibits
      “A-1” and “A-2” attached to and made a part of that certain Assignment, Bill of Sale and
      Conveyance from Enerfin Field Services LLC, a Texas limited liability company to
      Permico Midstream Partners, LLC, filed for record on August 13, 2019, in the Official
      Public Records of Real Property of Nueces County, Texas at Document No. 2019032974
      (hereinafter referred to as the “the Nueces County Assignment”).

      All of Permico Midstream Partners, LLC’s, at Texas limited liability company, right, title,
      and interest in (b) those certain contracts identified and described in Exhibit "B" attached
      to and made a part of the Nueces County Assignment.




                                           Page 3 of 4
    Case
     Case20-32437
          20-32437 Document
                    Document178-1 FiledinonTXSB
                             180 Filed      01/19/21 in TXSB Page
                                                 on 01/19/21 Page55
                                                                  55of
                                                                     of70
                                                                        70




      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in those certain permits, rights of way and easements identified in Exhibit "C-
      1" attached to and made a apart of the Nueces County Assignment to the extent the same
      are assignable.

      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in concurrent rights in those certain permits, rights of way and easements
      identified in Exhibit “C-2” to the Nueces County Assignment to the extent that the same
      do not constitute part of the Washburn Ranch Excluded Assets defined in the defined in
      the Nueces County Assignment.

      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in the operating and regulatory permits and licenses associated with the
      Facilities identified and described in Exhibit "D" attached to and made a part of the Nueces
      County Assignment.

Refugio County, Texas:

      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in the easements, rights of way, and pipeline described in that certain
      Assignment and Bill of Sale from OSO Development Partners LLC to Permico Midstream
      Partners, LLC, a Texas limited liability company filed for record on July 25, 2019, in the
      Official Public Records of Real Property of Refugio County, Texas at Document No.
      2019042941.

San Patricio County, Texas:

      All of Permico Midstream Partners, LLC’s, a Texas limited liability company, right, title,
      and interest in the easements, rights of way, and pipeline described in that certain
      Assignment and Bill of Sale from OSO Development Partners LLC to Permico Midstream
      Partners, LLC, a Texas limited liability company filed for record on July 23, 2019, in the
      Official Public Records of Real Property of San Patricio County, Texas at Document No.
      690378.




                                          Page 4 of 4
     Case
      Case20-32437
           20-32437 Document
                     Document178-1 FiledinonTXSB
                              180 Filed      01/19/21 in TXSB Page
                                                  on 01/19/21 Page56
                                                                   56of
                                                                      of70
                                                                         70




     EXHIBIT 3 TO DEED OF TRUST AND SECURITY AGREEMENT
A. PERMITTED EXCEPTIONS TO TRACT ONE
1.    The following restrictive covenants of record itemized below:
      Volume A, Page 82, Map Records of Nueces County, Texas.
      RESTRICTIONS     INDICATING   A    PREFERENCE,     LIMITATION   OR
      DISCRIMINATION BASED ON RACE, COLOR, RELIGION, SEX, HANDICAP,
      FAMILIAL STATUS OR NATIONAL ORIGIN UNLESS AND ONLY TO THE
      EXTENT THAT SAID COVENANT (a) IS EXEMPT UNDER CHAPTER 42, SECTION
      3607 OF THE UNITED STATES CODE OR (b) RELATES TO HANDICAP BUT DOES
      NOT DISCRIMINATE AGAINST HANDICAPPED PERSONS, ARE HEREBY
      DELETED TO THE EXTENT SUCH RESTRICTIONS VIOLATE 42 USC 3606 (C).
2.    Standby fees, taxes and assessments by any taxing authority for the year 2020 and
      subsequent years; and subsequent taxes and assessments by any taxing authority for prior
      years due to change in land usage or ownership, but not those taxes or assessments for prior
      years because of an exemption granted to a previous owner of the property under Section
      11.13, Texas Tax Code, or because of improvements not assessed for a previous tax year.
3.    The following matters and all terms of the documents creating or offering evidence of the
      matters:

      a.     Easement and road reservations as shown on the map or plat thereof recorded
             in Volume A, Page 82, Map Records of Nueces County, Texas.

      b.     The rights of Nueces County Water Control & Improvement District No. 3, to
             levy taxes, standby fees, and issue bonds, together with any and all easement
             rights relating to the Utility service provided to the subject property.

      c.     The rights of South Texas Water Authority to levy taxes, standby fees, and issue
             bonds, together with any and all easement rights relating to the Utility service
             provided to the subject property.

      d.     Right of Way dated June 30, 1926, executed by W.H. Dunlap and Flossie B.
             Dunlap to Humble Pipe Line Company, recorded under Clerk's File No. 30770,
             Volume 165, Page 586, Deed Records of Nueces County, Texas.

      e.     Right of Way dated July 18, 1945, executed by H. G. Balzer and Mrs. Sybella
             Balzer to Humble Pipe Line Company, recorded under Clerk's File No. 209911,
             Volume 314, Page 30, Deed Records of Nueces County, Texas.

      f.     Right of Way Easement dated June 9, 1959, executed by G. A. Balzer to Nueces
             Electric Cooperative, recorded under Clerk's File No. 533010, Volume 856,
             Page 112, Deed Records of Nueces County, Texas.

      g.     Agreement and Quitclaim of Water Rights dated May 26, 1962, executed by
             Herman G. Balzer, Independent Executor of the Estate of G.A. Balzer,
             Deceased, to Nueces County Water Control and Improvement, recorded under
             Clerk's File No. 623245, Volume 998, Page 102, Deed Records of Nueces
             County, Texas.

                                          Page 1 of 9
Case
 Case20-32437
      20-32437 Document
                Document178-1 FiledinonTXSB
                         180 Filed      01/19/21 in TXSB Page
                                             on 01/19/21 Page57
                                                              57of
                                                                 of70
                                                                    70



 h.    Lease for coal, lignite, oil, gas or other minerals, together with rights incident
       thereto, contained in Oil, Gas and Mineral Lease dated April 4, 1949, from Mrs.
       Sybella Balzer and others, to Charles F Erickson, recorded under Clerk’s File No.
       280270, Volume 99, Page 89, Oil & Gas of Records of Nueces County, Texas.
       Reference to which instrument is here made for particulars. No further search of
       title has been made as to the interest(s) evidenced by this instrument, and the
       Company makes no representation as to the ownership or holder of such interest(s).

 i.    Lease for coal, lignite, oil, gas or other minerals, together with rights incident
       thereto, contained in Oil, Gas and Mineral Lease dated September 18, 2000, from
       Edith Katherine Balzer Shults to T.S. Dudley Land Company, Inc., recorded under
       Clerk’s File No. 2000047265, Official Public Records of Nueces County, Texas.
       Reference to which instrument is here made for particulars. No further search of
       title has been made as to the interest(s) evidenced by this instrument, and the
       Company makes no representation as to the ownership or holder of such interest(s).

 j.    Lease for coal, lignite, oil, gas or other minerals, together with rights incident
       thereto, contained in Oil, Gas and Mineral Lease dated September 18, 2000, from
       Herman G. Balzer to T.S. Dudley Land Company, Inc., recorded under Clerk’s File
       No. 2000047266, Official Public Records of Nueces County, Texas. Reference to
       which instrument is here made for particulars. No further search of title has been
       made as to the interest(s) evidenced by this instrument, and the Company makes no
       representation as to the ownership or holder of such interest(s).

 k.    Lease for coal, lignite, oil, gas or other minerals, together with rights incident
       thereto, contained in Oil, Gas and Mineral Lease dated September 18, 2000, from
       Rene Beth Townsend to T.S. Dudley Land Company, Inc., recorded under Clerk’s
       File No. 2000047267, Official Public Records of Nueces County, Texas. Notice of
       Extension of Oil and Gas Lease dated September 17, 2003, executed by Keith R.
       Emshoff and Wilma J. Emshoff, recorded under Clerk’s File No. 2003061984,
       Official Public Records of Nueces County, Texas; and Notice of Extension of Oil
       and Gas Lease dated September 12, 2003, executed by Keith R. Emshoff and
       Wilma J. Emshoff, recorded under Clerk’s File No. 2003061986, Official Public
       Records of Nueces County, Texas. Reference to which instrument is here made for
       particulars. No further search of title has been made as to the interest(s) evidenced
       by this instrument, and the Company makes no representation as to the ownership
       or holder of such interest(s).

 l.    Lease for coal, lignite, oil, gas or other minerals, together with rights incident
       thereto, contained in Oil, Gas and Mineral Lease dated September 18, 2000, from
       Doris Ann Balzer Erickson to T.S. Dudley Land Company, Inc., recorded under
       Clerk’s File No. 2000047906, Official Public Records of Nueces County, Texas.
       Notice of Extension of Oil and Gas Lease dated September 17, 2003, executed by
       Keith R. Emshoff and Wilma J. Emshoff, recorded under Clerk’s File No.
       2003061984, Official Public Records of Nueces County, Texas; and Notice of
       Extension of Oil and Gas Lease dated September 12, 2003, executed by Keith R.
       Emshoff and Wilma J. Emshoff, recorded under Clerk’s File No. 2003061986,
       Official Public Records of Nueces County, Texas. Reference to which instrument
       is here made for particulars. No further search of title has been made as to the
       interest(s) evidenced by this instrument, and the Company makes no representation
       as to the ownership or holder of such interest(s).

 m.    Lease for coal, lignite, oil, gas or other minerals, together with rights incident
       thereto, contained in Oil, Gas and Mineral Lease dated September 18, 2000, from
       Bobby Jim Parr to T.S. Dudley Land Company, Inc., recorded under Clerk’s File

                                    Page 2 of 9
     Case
      Case20-32437
           20-32437 Document
                     Document178-1 FiledinonTXSB
                              180 Filed      01/19/21 in TXSB Page
                                                  on 01/19/21 Page58
                                                                   58of
                                                                      of70
                                                                         70



               No. 2000047907, Official Public Records of Nueces County, Texas. Notice of
               Extension of Oil and Gas Lease dated September 17, 2003, executed by Keith R.
               Emshoff and Wilma J. Emshoff, recorded under Clerk’s File No. 2003061984,
               Official Public Records of Nueces County, Texas; and Notice of Extension of Oil
               and Gas Lease dated September 12, 2003, executed by Keith R. Emshoff and
               Wilma J. Emshoff, recorded under Clerk’s File No. 2003061986, Official Public
               Records of Nueces County, Texas. Reference to which instrument is here made
               for particulars. No further search of title has been made as to the interest(s)
               evidenced by this instrument, and the Company makes no representation as to the
               ownership or holder of such interest(s).

B. PERMITTED EXCEPTIONS TO TRACT TWO

1.   The following restrictive covenants of record itemized below:

Volume A, Page 82, Map Records of Nueces County, Texas.

RESTRICTIONS INDICATING A PREFERENCE, LIMITATION OR DISCRIMINATION
BASED ON RACE, COLOR, RELIGION, SEX, HANDICAP, FAMILIAL STATUS OR
NATIONAL ORIGIN UNLESS AND ONLY TO THE EXTENT THAT SAID COVENANT (a)
IS EXEMPT UNDER CHAPTER 42, SECTION 3607 OF THE UNITED STATES CODE OR
(b) RELATES TO HANDICAP BUT DOES NOT DISCRIMINATE AGAINST
HANDICAPPED PERSONS, ARE HEREBY DELETED TO THE EXTENT SUCH
RESTRICTIONS VIOLATE 42 USC 3606 (C).

2. Standby fees, taxes and assessments by any taxing authority for the year 2020 and subsequent
years; and subsequent taxes and assessments by any taxing authority for prior years due to change
in land usage or ownership, but not those taxes or assessments for prior years because of an
exemption granted to a previous owner of the property under Section 11.13, Texas Tax Code, or
because of improvements not assessed for a previous tax year.

3. The following matters and all terms of the documents creating or offering evidence of the
matters:

       a.      Easement and road reservations as shown on the map or plat thereof recorded in
               Volume A, Page 82, Map Records of Nueces County, Texas.

       b.      The rights of Nueces County Water Control & Improvement District No. 3, to levy
               taxes, standby fees, and issue bonds, together with any and all easement rights
               relating to the Utility service provided to the subject property.

       c.      The rights of South Texas Water Authority to levy taxes, standby fees, and issue
               bonds, together with any and all easement rights relating to the Utility service
               provided to the subject property.

       d.      Right of Way dated June 30, 1926, executed by W.H. Dunlap and Flossie B. Dunlap
               to Humble Pipe Line Company, recorded under Clerk's File No. 30770, Volume
               165, Page 586, Deed Records of Nueces County, Texas.

       e.      Right of Way dated July 18, 1945, executed by H. G. Balzer and Mrs. Sybella
               Balzer to Humble Pipe Line Company, recorded under Clerk's File No. 209911,
               Volume 314, Page 30, Deed Records of Nueces County, Texas.



                                           Page 3 of 9
Case
 Case20-32437
      20-32437 Document
                Document178-1 FiledinonTXSB
                         180 Filed      01/19/21 in TXSB Page
                                             on 01/19/21 Page59
                                                              59of
                                                                 of70
                                                                    70



 f.    Right of Way Easement dated June 9, 1959, executed by G. A. Balzer to Nueces
       Electric Cooperative, recorded under Clerk's File No. 533010, Volume 856, Page
       112, Deed Records of Nueces County, Texas.

 g.    Agreement and Quitclaim of Water Rights dated May 26, 1962, executed by
       Herman G. Balzer, Independent Executor of the Estate of G.A. Balzer, Deceased,
       to Nueces County Water Control and Improvement, recorded under Clerk's File No.
       623245, Volume 998, Page 102, Deed Records of Nueces County, Texas.

 h.    Lease for coal, lignite, oil, gas or other minerals, together with rights incident
       thereto, contained in Oil, Gas and Mineral Lease dated April 4, 1949, from Mrs.
       Sybella Balzer and others, to Charles F Erickson, recorded under Clerk’s File No.
       280270, Volume 99, Page 89, Oil & Gas of Records of Nueces County, Texas.
       Reference to which instrument is here made for particulars. No further search of
       title has been made as to the interest(s) evidenced by this instrument, and the
       Company makes no representation as to the ownership or holder of such interest(s).

 i.    Lease for coal, lignite, oil, gas or other minerals, together with rights incident
       thereto, contained in Oil, Gas and Mineral Lease dated September 18, 2000, from
       Edith Katherine Balzer Shults to T.S. Dudley Land Company, Inc., recorded under
       Clerk’s File No. 2000047265, Official Public Records of Nueces County, Texas.
       Notice of Extension of Oil and Gas Lease dated September 17, 2003, executed by
       Keith R. Emshoff and Wilma J. Emshoff, recorded under Clerk’s File No.
       2003061984, Official Public Records of Nueces County, Texas; and Notice of
       Extension of Oil and Gas Lease dated September 12, 2003, executed by Keith R.
       Emshoff and Wilma J. Emshoff, recorded under Clerk’s File No. 2003061986,
       Official Public Records of Nueces County, Texas. Reference to which instrument
       is here made for particulars. No further search of title has been made as to the
       interest(s) evidenced by this instrument, and the Company makes no representation
       as to the ownership or holder of such interest(s).

 j.    Lease for coal, lignite, oil, gas or other minerals, together with rights incident
       thereto, contained in Oil, Gas and Mineral Lease dated September 18, 2000, from
       Herman G. Balzer to T.S. Dudley Land Company, Inc., recorded under Clerk’s File
       No. 2000047266, Official Public Records of Nueces County, Texas. Reference to
       which instrument is here made for particulars. No further search of title has been
       made as to the interest(s) evidenced by this instrument, and the Company makes no
       representation as to the ownership or holder of such interest(s).

 k.    Lease for coal, lignite, oil, gas or other minerals, together with rights incident
       thereto, contained in Oil, Gas and Mineral Lease dated September 18, 2000, from
       Rene Beth Townsend to T.S. Dudley Land Company, Inc., recorded under Clerk’s
       File No. 2000047267, Official Public Records of Nueces County, Texas. Notice of
       Extension of Oil and Gas Lease dated September 17, 2003, executed by Keith R.
       Emshoff and Wilma J. Emshoff, recorded under Clerk’s File No. 2003061984,
       Official Public Records of Nueces County, Texas; and Notice of Extension of Oil
       and Gas Lease dated September 12, 2003, executed by Keith R. Emshoff and
       Wilma J. Emshoff, recorded under Clerk’s File No. 2003061986, Official Public
       Records of Nueces County, Texas. Reference to which instrument is here made for
       particulars. No further search of title has been made as to the interest(s) evidenced
       by this instrument, and the Company makes no representation as to the ownership
       or holder of such interest(s).

 l.    Lease for coal, lignite, oil, gas or other minerals, together with rights incident
       thereto, contained in Oil, Gas and Mineral Lease dated September 18, 2000, from
                                    Page 4 of 9
     Case
      Case20-32437
           20-32437 Document
                     Document178-1 FiledinonTXSB
                              180 Filed      01/19/21 in TXSB Page
                                                  on 01/19/21 Page60
                                                                   60of
                                                                      of70
                                                                         70



               Doris Ann Balzer Erickson to T.S. Dudley Land Company, Inc., recorded under
               Clerk’s File No. 2000047906, Official Public Records of Nueces County, Texas.
               Notice of Extension of Oil and Gas Lease dated September 17, 2003, executed by
               Keith R. Emshoff and Wilma J. Emshoff, recorded under Clerk’s File No.
               2003061984, Official Public Records of Nueces County, Texas; and Notice of
               Extension of Oil and Gas Lease dated September 12, 2003, executed by Keith R.
               Emshoff and Wilma J. Emshoff, recorded under Clerk’s File No. 2003061986,
               Official Public Records of Nueces County, Texas. Reference to which instrument
               is here made for particulars. No further search of title has been made as to the
               interest(s) evidenced by this instrument, and the Company makes no representation
               as to the ownership or holder of such interest(s).

       m.      Lease for coal, lignite, oil, gas or other minerals, together with rights incident
               thereto, contained in Oil, Gas and Mineral Lease dated September 18, 2000, from
               Bobby Jim Parr to T.S. Dudley Land Company, Inc., recorded under Clerk’s File
               No. 2000047907, Official Public Records of Nueces County, Texas. Notice of
               Extension of Oil and Gas Lease dated September 17, 2003, executed by Keith R.
               Emshoff and Wilma J. Emshoff, recorded under Clerk’s File No. 2003061984,
               Official Public Records of Nueces County, Texas; and Notice of Extension of Oil
               and Gas Lease dated September 12, 2003, executed by Keith R. Emshoff and
               Wilma J. Emshoff, recorded under Clerk’s File No. 2003061986, Official Public
               Records of Nueces County, Texas. Reference to which instrument is here made for
               particulars. No further search of title has been made as to the interest(s) evidenced
               by this instrument, and the Company makes no representation as to the ownership
               or holder of such interest(s).

C. PERMITTED EXCEPTIONS TO TRACT THREE

       1.      The following restrictive covenants of record itemized below:

       Volume A, Page 82, Map Records of Nueces County, Texas.

     RESTRICTIONS    INDICATING       A PREFERENCE,   LIMITATION    OR
DISCRIMINATION BASED ON RACE, COLOR, RELIGION, SEX, HANDICAP, FAMILIAL
STATUS OR NATIONAL ORIGIN UNLESS AND ONLY TO THE EXTENT THAT SAID
COVENANT (a) IS EXEMPT UNDER CHAPTER 42, SECTION 3607 OF THE UNITED
STATES CODE OR (b) RELATES TO HANDICAP BUT DOES NOT DISCRIMINATE
AGAINST HANDICAPPED PERSONS, ARE HEREBY DELETED TO THE EXTENT SUCH
RESTRICTIONS VIOLATE 42 USC 3606 (C).

       2.      Standby fees, taxes and assessments by any taxing authority for the year 2020, and
subsequent years; and subsequent taxes and assessments by any taxing authority for prior years
due to change in land usage or ownership, but not those taxes or assessments for prior years
because of an exemption granted to a previous owner of the property under Section 11.13, Texas
Tax Code, or because of improvements not assessed for a previous tax year.

        3.      The following matters and all terms of the documents creating or offering evidence
of the matters:

       a.      Easement and road reservations as shown on the map or plat thereof recorded in
               Volume A, Page 82, Map Records of Nueces County, Texas.




                                            Page 5 of 9
Case
 Case20-32437
      20-32437 Document
                Document178-1 FiledinonTXSB
                         180 Filed      01/19/21 in TXSB Page
                                             on 01/19/21 Page61
                                                              61of
                                                                 of70
                                                                    70



 b.    The rights of Nueces County Water Control & Improvement District No. 3, to levy
       taxes, standby fees, and issue bonds, together with any and all easement rights
       relating to the Utility service provided to the subject property.

 c.    The rights of South Texas Water Authority to levy taxes, standby fees, and issue
       bonds, together with any and all easement rights relating to the Utility service
       provided to the subject property.

 d.    Pipeline Right of Way Contract dated July 15, 1926, executed by H.W. Eggert to
       Humble Pipe Line Company, recorded under Clerk's File No. 31741, Volume 166,
       Page 70, Deed Records, Nueces County, Texas.

 e.    Right of Way Easement dated August 10, 1939, executed by H.W. Eggert and wife,
       Bertha Eggert to Nueces Electric Cooperative, Inc., recorded under Clerk's File No.
       532745, Volume 855, Page 318, Deed Records, Nueces County, Texas.

 f.    Right of Way Easement dated August 10, 1939, executed by H.W. Eggert and wife,
       Bertha Eggert to Nueces Electric Cooperative, Inc., recorded under Clerk's File No.
       532746, Volume 855, Page 320, Deed Records, Nueces County, Texas.

 g.    Right of Way Easement dated February 3, 1939, executed by C.A. Eggliston and
       wife Mrs. C.A. Eggliston to Nueces Electric Cooperative, Inc., recorded under
       Clerk's File No. 532747, Volume 855, Page 321, Deed Records, Nueces County,
       Texas.

 h.    Pipeline Right of Way dated August 3, 1945, executed by Ben E. Eggert to Humble
       Pipe Line Company, recorded under Clerk's File No. 210268, Volume 313, Page
       257, Deed Records, Nueces County, Texas.

 i.    Right of Way Easement dated August 28, 1956, executed by Ben E. Eggert to State
       of Texas, recorded under Clerk's File No. 472044, Volume 757, Page 453, Deed
       Records, Nueces County, Texas.

 j.    Right of Way Easement dated September 29, 1977, executed by Ben E. Eggert to
       Violet Water Supply Corporation, recorded under Clerk's File No. 122437, Volume
       1682, Page 669, Deed Records, Nueces County, Texas.

 k.    Lease for coal, lignite, oil, gas or other minerals, together with rights incident
       thereto, contained in Oil, Gas and Mineral Lease dated January 10, 1939, from Ben
       E. Eggert and his wife, Herta Eggert, and others, to W.S. McDowell, Trustee,
       recorded under Clerk's File No. 134743, Volume 50, Page 69, Oil and Gas Records
       of Nueces County, Texas. Reference to which instrument is here made for
       particulars. No further search of title has been made as to the interest(s) evidenced
       by this instrument, and the Company makes no representation as to the ownership
       or holder of such interest(s).

 l.    Lease for coal, lignite, oil, gas or other minerals, together with rights incident
       thereto, contained in Oil, Gas and Mineral Lease dated January 10, 1939, from Ben
       E. Eggert and his wife, Herta Eggert, and others, to W.S. McDowell, Trustee,
       recorded under Clerk's File No. 134743, Volume 50, Page 69, Oil and Gas Records
       of Nueces County, Texas. Reference to which instrument is here made for
       particulars. No further search of title has been made as to the interest(s) evidenced
       by this instrument, and the Company makes no representation as to the ownership
       or holder of such interest(s).

                                    Page 6 of 9
     Case
      Case20-32437
           20-32437 Document
                     Document178-1 FiledinonTXSB
                              180 Filed      01/19/21 in TXSB Page
                                                  on 01/19/21 Page62
                                                                   62of
                                                                      of70
                                                                         70



       m.     Lease for coal, lignite, oil, gas or other minerals, together with rights incident
              thereto, contained in Oil, Gas and Mineral Lease dated February 28, 1949, from
              Ben E. Eggert and his wife, Herta Eggert to Carl P. Bong, recorded under Clerk's
              File No. 280264, Volume 99, Page 76, Oil and Gas Records of Nueces County,
              Texas. Reference to which instrument is here made for particulars. No further
              search of title has been made as to the interest(s) evidenced by this instrument, and
              the Company makes no representation as to the ownership or holder of such
              interest(s).

       n.     Lease for coal, lignite, oil, gas or other minerals, together with rights incident
              thereto, contained in Oil, Gas and Mineral Lease dated _, 1981, from Ben E. Eggert
              to Harry Hoffman, recorded under Clerk's File No. 219243, Volume 345, Page 118,
              Oil and Gas Records of Nueces County, Texas. Reference to which instrument is
              here made for particulars. No further search of title has been made as to the
              interest(s) evidenced by this instrument, and the Company makes no representation
              as to the ownership or holder of such interest(s).

       o.     Lease for coal, lignite, oil, gas or other minerals, together with rights incident
              thereto, contained in Memorandum of Oil and Gas Lease dated November 21, 2000,
              from Clifton B. Eggert and Berniece Eggert to T.S. Dudley Land Company, Inc.,
              recorded under Clerk's File No. 2001010955, Official Public Records of Nueces
              County, Texas. Reference to which instrument is here made for particulars. No
              further search of title has been made as to the interest(s) evidenced by this
              instrument, and the Company makes no representation as to the ownership or holder
              of such interest(s).

       p.     Lease for coal, lignite, oil, gas or other minerals, together with rights incident
              thereto, contained in Memorandum of Oil and Gas Lease dated January 5, 2004,
              from Berniece Eggert to Dominion Exploration & Production, Inc., recorded under
              Clerk's File No. 2004024128, Official Public Records of Nueces County, Texas.
              Reference to which instrument is here made for particulars. No further search of
              title has been made as to the interest(s) evidenced by this instrument, and the
              Company makes no representation as to the ownership or holder of such interest(s).

       q.     Interest in and to all coal, lignite, oil, gas, and other minerals, and all rights incident
              thereto, contained in Deed dated October 28, 2010, executed by Berniece Dalton
              Eggert to Randy William Emshoff and spouse, Heather Hill Emshoff, recorded
              under Clerk's File No. 2010040495, Official Public Records of Nueces County,
              Texas, Texas. Reference to which instrument is here made for particulars. No
              further search of title has been made as to the interest(s) evidenced by this
              instrument, and the Company makes no representation as to the ownership or holder
              of such interest(s).

D. PERMITTED EXCEPTIONS TO TRACT FOUR

1. The following restrictive covenants of record itemized below (the Company must either insert
specific recording data or delete this exception):

Volume "A", Page 82, Map Records, Nueces County, Texas.

RESTRICTIONS INDICATING A PREFERENCE, LIMITATION OR DISCRIMINATION
BASED ON RACE, COLOR, RELIGION, SEX, HANDICAP, FAMILIAL STATUS OR
NATIONAL ORIGIN UNLESS AND ONLY TO THE EXTENT THAT SAID COVENANT (a)
IS EXEMPT UNDER CHAPTER 42, SECTION 3607 OF THE UNITED STATES CODE OR

                                             Page 7 of 9
     Case
      Case20-32437
           20-32437 Document
                     Document178-1 FiledinonTXSB
                              180 Filed      01/19/21 in TXSB Page
                                                  on 01/19/21 Page63
                                                                   63of
                                                                      of70
                                                                         70



(b) RELATES TO HANDICAP BUT DOES NOT DISCRIMINATE AGAINST
HANDICAPPED PERSONS, ARE HEREBY DELETED TO THE EXTENT SUCH
RESTRICTIONS VIOLATE 42 USC 3606 (C).

2. Standby fees, taxes and assessments by any taxing authority for the year 2020, and subsequent
years; and subsequent taxes and assessments by any taxing authority for prior years due to change
in land usage or ownership, but not those taxes or assessments for prior years because of an
exemption granted to a previous owner of the property under Section 11.13, Texas Tax Code, or
because of improvements not assessed for a previous tax year.

3. The following matters and all terms of the documents creating or offering evidence of the
matters:

       a.     The rights of Texas Water Authority, to levy taxes, standby fees, and issue bonds,
              together with any and all easement rights relating to the Utility service provided to
              the subject property.

       b.     Easements, road reservations and drainage ditch all as shown on the map or plat
              thereof recorded in Volume "A", Page 82, Map Records, Nueces County, Texas.

       c.     Right of Way Easement dated July 17, 1939, executed by William Schaefer to
              Nueces Electric Cooperative, Inc., a corporation, recorded under Clerk's File No.
              532870, Volume 855, Page 183, Deed Records of Nueces County, Texas.

       d.     Right of Way Easement dated May 3, 1978, executed by Gilbert A. Boenig to Violet
              Water Supply Corporation, recorded under Clerk's File No. 122429, Volume 1682,
              Page 661, Deed Records of Nueces County, Texas.

       e.     Lease for coal, lignite, oil, gas or other minerals, together with rights incident
              thereto, contained in Oil, Gas, and Mineral Lease dated March 26, 1949, from
              Wilhelm Schaefer, Selma Boenig et vir, Bruno Boenig, Herbert Schaefer et ux,
              Caroline Schaefer and Thelka Faust, et vir, Ben C. Faust, to Carl P. Bong filed for
              record under Clerk's File No. 280267, Volume 99, Page 82, Oil and Gas Records
              of Nueces County, Texas. Reference to which instrument is here made for
              particulars. No further search of title has been made as to the interest(s) evidenced
              by this instrument, and the Company makes no representation as to the ownership
              or holder of such interest(s).

       f.     Lease for coal, lignite, oil, gas or other minerals, together with rights incident
              thereto, contained in Oil, Gas, and Mineral Lease dated February 11, 2008, from
              Anthony Palumbo aka Tony Palumbo and wife, Kelly Palumbo to Chesapeake
              Exploration LLC, record under Clerk's File No. 2008015088, Official Public
              Records of Nueces County, Texas. Reference to which instrument is here made for
              particulars. No further search of title has been made as to the interest(s) evidenced
              by this instrument, and the Company makes no representation as to the ownership
              or holder of such interest(s).

       g.     Memorandum of Seismic Permit and Lease Option Agreements dated August 8,
              2002, by T.S. Dudley Land Company, Inc., record under Clerk's File No.
              2002037717, Official Public Records of Nueces County, Texas. Reference to which
              instrument is here made for particulars. No further search of title has been made as
              to the interest(s) evidenced by this instrument, and the Company makes no
              representation as to the ownership or holder of such interest(s).


                                           Page 8 of 9
Case
 Case20-32437
      20-32437 Document
                Document178-1 FiledinonTXSB
                         180 Filed      01/19/21 in TXSB Page
                                             on 01/19/21 Page64
                                                              64of
                                                                 of70
                                                                    70



 h.    Memorandum of Seismic Permit and Lease Option Agreements dated October 2,
       2008, by T.S. Dudley Land Company, Inc., record under Clerk's File No.
       203054464, Official Public Records of Nueces County, Texas. Reference to which
       instrument is here made for particulars. No further search of title has been made as
       to the interest(s) evidenced by this instrument, and the Company makes no
       representation as to the ownership or holder of such interest(s).

 i.    Coal, lignite, oil, gas or other mineral interest(s), together with rights incident
       thereto, contained in Special Mineral Warranty Deed dated April 8, 2004, executed
       by Boenig Partners, Ltd., a Texas limited partnership to Shirley Ann Rubinstein,
       Jeffrey G. Boenig and Tina Marie Gilson, recorded under Clerk’s File No.
       2004029100, Official Public Records of Nueces County, Texas. Reference to which
       instrument is here made for full particulars. No further search of title has been made
       as to the interest(s) evidenced by this instrument, and the Company makes no
       representation as to the owner or holder of such interest(s).

 j.    Interest in and to all coal, lignite, oil, gas, and other minerals, and all rights incident
       thereto, contained in Deed dated October 28, 1954, executed by Ben C. Faust and
       wife, Thelka Faust to Bruno Boening and wife, Selma Boening, recorded under
       Clerk’s File No. 41451, Volume 661, Page 408, Deed Records of Nueces County,
       Texas, which document contains the following language “grantors herein except
       and retained from the above described land for themselves, their heirs and assigns,
       as their own property and for their own use and benefit, an undivided 1/4 interest
       in and to all mineral of every character and kind, including oil or gas, in, on and
       under and that may be produced from the above described land, together with the
       right of ingress and egress for the purpose of mining, drilling and exploring said
       land for minerals of every character and kind, including oil or gas and removing
       the same, etc.”. Reference to which instrument is here made for particulars. No
       further search of title has been made as to the interest(s) evidenced by this
       instrument, and the Company makes no representation as to the ownership or holder
       of such interest(s). (26.23 acres out of the Faust Tract)

 k.    Interest in and to all coal, lignite, oil, gas, and other minerals, and all rights incident
       thereto, contained in Correction Special Warranty Deed effective October 24, 2000,
       filed January 4, 2001, executed in counter parts by Boenig Partners, Ltd., a Texas
       limited Partnership to Anthony Palumbo, recorded under Clerk's Files No.
       2001010400 and No. 2001010401, Official Public Records of Nueces County,
       Texas, which document contains the following language “Exception and
       Reservation by Grantors of an undivided mineral interest, etc”. Reference to which
       instrument is here made for particulars. No further search of title has been made as
       to the interest(s) evidenced by this instrument, and the Company makes no
       representation as to the ownership or holder of such interest(s).

 l.    Interest in and to all coal, lignite, oil, gas, and other minerals, and all rights incident
       thereto, contained in Warranty Deed April 15, 2015, executed by Anthony Palumbo
       a/k/a Tony Palumbo and wife, Kelly Palumbo to David L. Ahokas, recorded under
       Clerk's Files No. 2015014621, Official Public Records of Nueces County, Texas.
       Reference to which instrument is here made for particulars. No further search of
       title has been made as to the interest(s) evidenced by this instrument, and the
       Company makes no representation as to the ownership or holder of such interest(s).




                                      Page 9 of 9
  Case
   Case20-32437
        20-32437 Document
                  Document178-1 FiledinonTXSB
                           180 Filed      01/19/21 in TXSB Page
                                               on 01/19/21 Page65
                                                                65of
                                                                   of70
                                                                      70




                                   Exhibit E
                               To Loan Agreement

(list of statutory liens claimed by Corpac Steel Products Corp. in Texas Counties of Nueces,
               Duval, Jim Wells, La Salle, McMullen, Refugio, and San Patricio)


           Texas County          Recording Date in         Record Information –
                               Official Public Records      Document Number
               Nueces               April 7, 2020              2020014643
               Nueces                April 7, 2020               2020014644
                Duval                May 20, 2020                2020-23723
                Duval                May 20, 2020                2020-23724
              Jim Wells              May 20, 2020               2020-467326
              Jim Wells              May 20, 2020               2020-467327
              La Salle               May 21, 2020                 00134506
              La Salle               May 21, 2020                 00134507
             McMullen                May 21, 2020                   86897
             McMullen                May 21, 2020                   86898
               Nueces                May 21, 2020                2020020477
               Nueces                May 21, 2020                2020020478
               Refugio               May 20, 2020               20200000527
               Refugio               May 20, 2020               20200000528
            San Patricio             May 20, 2020                  698777
            San Patricio             May 20, 2020                  698778
Case
 Case20-32437
      20-32437 Document
                Document178-1 FiledinonTXSB
                         180 Filed      01/19/21 in TXSB Page
                                             on 01/19/21 Page66
                                                              66of
                                                                 of70
                                                                    70




                      Exhibit F to Loan Agreement
Case
 Case20-32437
      20-32437 Document
                Document178-1 FiledinonTXSB
                         180 Filed      01/19/21 in TXSB Page
                                             on 01/19/21 Page67
                                                              67of
                                                                 of70
                                                                    70
Case
 Case20-32437
      20-32437 Document
                Document178-1 FiledinonTXSB
                         180 Filed      01/19/21 in TXSB Page
                                             on 01/19/21 Page68
                                                              68of
                                                                 of70
                                                                    70
Case
 Case20-32437
      20-32437 Document
                Document178-1 FiledinonTXSB
                         180 Filed      01/19/21 in TXSB Page
                                             on 01/19/21 Page69
                                                              69of
                                                                 of70
                                                                    70
Case
 Case20-32437
      20-32437 Document
                Document178-1 FiledinonTXSB
                         180 Filed      01/19/21 in TXSB Page
                                             on 01/19/21 Page70
                                                              70of
                                                                 of70
                                                                    70
